
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11

--------------------------------------------------------------------------------

$700 MILLION TERM LOAN AGREEMENT

made and entered into

as of August 28, 2007

by and among

WHOLE FOODS MARKET, INC.,

a Texas corporation,

EACH OF THE FINANCIAL INSTITUTIONS WHICH IS

A SIGNATORY HERETO OR WHICH MAY FROM TIME TO

TIME BECOME A PARTY HERETO,

ROYAL BANK OF CANADA,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

and Collateral Agent,

WELLS FARGO BANK, N A, WACHOVIA BANK, N.A.

and LASALLE BANK MIDWEST, N.A.

as Co-Documentation Agents

and

RBC CAPITAL MARKETS(1) AND J. P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(1)RBC Capital Markets is a brand name for the investment banking activities of
Royal Bank of Canada.

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

Article I—DEFINITIONS
Section 1.1 Certain Defined Terms
 
1 Section 1.2 Accounting Terms and Determinations   17
Article II—LOANS; ETC.
Section 2.1 Loans
 
18 Section 2.2 Commitment Fees; Termination and Reductions   19 Section 2.3
Mandatory Prepayments; Commitment Reduction   19 Section 2.4 Payments   19
Section 2.5 Prepayments of Loans   20 Section 2.6 Application of Payments and
Prepayments   21 Section 2.7 Pro Rata Treatment   21 Section 2.8 Payment Dates
on the Loans   21 Section 2.9 Interest Options for Loans   21 Section 2.10
Special Provisions Applicable to LIBOR Rate Borrowings   22 Section 2.11 Payment
Dates   24 Section 2.12 Sharing of Payments, Etc    24 Section 2.13 Use of
Proceeds   25 Section 2.14 Evidence of Debt   25
Article III—CONDITIONS
Section 3.1 All Loans
 
26 Section 3.2 First Loan   26 Section 3.3 Determinations Under Section 3.2   28
Article IV—REPRESENTATIONS AND WARRANTIES
Section 4.1 Organization
 
28 Section 4.2 Financial Statements   28 Section 4.3 Enforceable Obligations;
Authorization   28 Section 4.4 Other Debt   29 Section 4.5 Litigation   29
Section 4.6 Title   29 Section 4.7 Taxes   29 Section 4.8 Subsidiaries   29
Section 4.9 Representations by Others   29 Section 4.10 Permits, Licenses, Etc 
  29 Section 4.11 ERISA   29 Section 4.12 Condition of Property   30
Section 4.13 Assumed Names   30 Section 4.14 Investment Company Act   30
Section 4.15 Margin Stock   30 Section 4.16 Agreements   30 Section 4.17
Environmental Matters   30 Section 4.18 Solvency   31 Section 4.19 Target
Representations   31      


i

--------------------------------------------------------------------------------




Article V—AFFIRMATIVE COVENANTS
Section 5.1 Taxes, Existence, Regulations, Property, Etc 
 
31 Section 5.2 Financial Statements and Information   31 Section 5.3 Financial
Tests   32 Section 5.4 Inspection   32 Section 5.5 Further Assurances   32
Section 5.6 Books and Records   32 Section 5.7 Insurance   32 Section 5.8 ERISA
  32 Section 5.9 Use of Proceeds   33 Section 5.10 Additional Guaranties   33
Section 5.11 Notice of Events   33 Section 5.12 Environmental Matters   33
Section 5.13 End of Fiscal Year   34 Section 5.14 Consummation of Merger   34
Section 5.15 Maintenance of Ratings   34 Section 5.16 Covenant to Guarantee
Obligations and Give Security   34 Section 5.17 Covenant to Give Additional
Security   35
Article VI—NEGATIVE COVENANTS
Section 6.1 Indebtedness
 
35 Section 6.2 Liens   37 Section 6.3 Contingent Obligations   38 Section 6.4
Mergers, Consolidations and Dispositions and Acquisitions of Assets   38
Section 6.5 Nature of Business   39 Section 6.6 Transactions with Related
Parties   39 Section 6.7 Loans and Investments   39 Section 6.8 ERISA Compliance
  40 Section 6.9 Credit Extensions   40 Section 6.10 Change in Accounting Method
  40 Section 6.11 Redemption, Dividends and Distributions   40
Article VII—EVENTS OF DEFAULT AND REMEDIES
Section 7.1 Events of Default
 
41 Section 7.2 Remedies Cumulative   43
Article VIII—THE AGENT
Section 8.1 Authorization and Action
 
43 Section 8.2 Agents' Reliance, Etc    43 Section 8.3 Royal Bank and Affiliates
  44 Section 8.4 Lender Credit Decision   44 Section 8.5 Indemnification   44
Section 8.6 Successor Agents   45 Section 8.7 Other Agents; Arrangers and
Managers   45
Article IX—MISCELLANEOUS
Section 9.1 No Waiver
 
45 Section 9.2 Notices   46 Section 9.3 Jurisdiction; Governing Law; Etc    47  
   

ii

--------------------------------------------------------------------------------



Section 9.4 Survival; Parties Bound   48 Section 9.5 Counterparts   48
Section 9.6 Survival   48 Section 9.7 Captions   48 Section 9.8 Expenses, Etc   
48 Section 9.9 Indemnification   49 Section 9.10 Amendments, Etc    50
Section 9.11 Successors and Assigns   50 Section 9.12 Entire Agreement    
Section 9.13 Severability     Section 9.14 Disclosures     Section 9.15 Capital
Adequacy     Section 9.16 Withholding Tax     Section 9.17 Waiver of Claims    
Section 9.18 Right of Setoff     Section 9.19 USA PATRIOT Act     Section 9.20
Non-Consenting Lenders; Other Lenders     Section 9.21 Confidentiality    

EXHIBITS
A
 
—
 
Form of Note B   —   Notice of Assumption C   —   Officer's Certificate D   —  
Request for Extension of Credit and Certificate of No Default E   —   Rate
Selection Notice F   —   Form of Assignment and Acceptance G-A       Form of
Security Agreement A G-B       Form of Security Agreement B H       Form of
Guaranty Agreement
SCHEDULES
1.1(a)
 
 
 
Disclosed Divestitures 1.1(b)       EBIT/EBITDA 1.1(c)       Guarantors 2.1(a)  
    Commitments 4.8       Subsidiaries 4.13       Assumed Names 4.16      
Agreements 6.2(a)       Liens

iii

--------------------------------------------------------------------------------



        TERM LOAN AGREEMENT (this "Agreement") dated as of August 28, 2007 among
WHOLE FOODS MARKET, INC., a Texas corporation (the "Company"), Royal Bank of
Canada ("Royal Bank"), as administrative agent (together with any successor
administrative agent appointed pursuant to Article VII, the "Agent") for the
lenders from time to time parties hereto (the "Lenders"), JPMorgan Chase
Bank, N.A., as syndication agent and collateral agent together with any
successor collateral agent appointed pursuant to Security Agreement A or
Security Agreement B, as applicable (the "Collateral Agent"), Wells Fargo
Bank, N A, Wachovia Bank, N.A. and LaSalle Bank Midwest, N.A. as
co-documentation agents and RBC Capital Markets and J. P. Morgan
Securities Inc., as joint lead arrangers and joint bookrunners (in such
capacities, the "Joint Lead Arrangers").

        PRELIMINARY STATEMENTS:

        (1)   Pursuant to the agreement and plan of merger dated as of
February 21, 2007 (as amended, supplemented or otherwise modified in accordance
with its terms, to the extent permitted hereunder, the "Merger Agreement") among
the Company, its wholly-owned subsidiary, WFMI Merger Co., a Delaware
corporation ("Merger Sub") and Wild Oats Markets, Inc., a Delaware corporation
(the "Target"), the Company, through Merger Sub, has commenced an offer to
purchase all the outstanding shares of the Target (the "Tender Offer").
Following the successful consummation of the Tender Offer, the Company, through
Merger Sub, will acquire 100% of the outstanding shares of the Target and will
merge with and into the Target (the "Merger").

        (2)   The Company has requested that the Lenders lend to the Company up
to $700,000,000 for the purposes set forth in Section 2.13.

        (3)   The Lenders have indicated their willingness to lend such amount
on the terms and conditions of this Agreement.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:

ARTICLE I—DEFINITIONS

        Section 1.1    Certain Defined Terms.    Unless a particular word or
phrase is otherwise defined or the context otherwise requires, capitalized words
and phrases used in the Loan Documents have the meanings provided below.

        "Additional Collateral" has the meaning specified in the Security
Agreement B attached hereto as Exhibit G-B.

        "Additional Collateral Trigger" shall mean the date on which (a) the
Borrower's corporate credit rating shall be (i) with respect to S&P's corporate
credit rating, equal to or lower than BB-, and (ii) with respect to Moody's
corporate rating system, equal to or lower than Ba3; or (b) the Borrower's
corporate credit rating shall be less than (i) with respect to S&P's corporate
credit rating, BB-, or (ii) with respect to Moody's corporate rating system, a
rating of Ba3.

        "Additional Security Period" shall mean the period, if any, beginning
with the occurrence of the Additional Collateral Trigger until the Maturity
Date.

        "Affiliate" shall mean any Person controlling, controlled by or under
common control with any other Person; and with respect to an individual,
"Affiliate" shall also mean any other individual related to such individual by
blood or marriage. For purposes of this definition, "control" (including
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of securities,
partnership or other ownership interests, by contract or otherwise.

1

--------------------------------------------------------------------------------






        "Agent" shall have the meaning ascribed to it in the recital of parties
hereto.

        "Agent's Account" means the Agent's account specified by the Agent in
writing to the Company and the Lenders from time to time.

        "Aggregate Commitment" shall mean, on any day, the aggregate of all of
the Commitments of the Lenders on such day.

        "Agreement" shall have the meaning ascribed to it in the recital of
parties hereto.

        "Agreement Value" means, for each Hedging Agreement, on any date of
determination, an amount determined by the Agent equal to the amount, if any,
(a) that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedging Agreement as if (i) such Hedging Agreement was
being terminated early on such date of determination, (ii) such Loan Party or
Subsidiary was the sole "Affected Party" and (iii) the Agent was the sole party
determining such payment amount (with the Agent making such determination
pursuant to the terms of the governing documentation); (b) in the case of a
Hedge Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or any of its Subsidiaries party to such Hedge Agreement based on the
settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party to such Hedge Agreement as the amount, if any, by
which (i) the present value of the future cash flows to be paid by such Loan
Party or Subsidiary exceeds (ii) the present value of the future cash flows to
be received by such Loan Party or Subsidiary pursuant to such Hedge Agreement.

        "Alternate Base Rate" shall mean for any day (a) the greater of (i) the
Prime Rate and (ii) the Federal Funds Rate plus 0.50% per annum, plus (b) the
Applicable Margin in effect on such day. For purposes of this Agreement any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective on the effective date of such change in
the Prime Rate or Federal Funds Rate, respectively. If for any reason the Agent
shall have determined (which determination shall be conclusive and binding,
absent manifest error) that it is unable to ascertain the Federal Funds Rate for
any reason, including the inability or failure of the Agent to obtain sufficient
quotations in accordance with the terms hereof, the Alternate Base Rate shall be
the Prime Rate plus the Applicable Margin.

        "Alternate Base Rate Borrowing" shall mean that portion of the principal
balance of the Loans at any time bearing interest at the Alternate Base Rate.

        "Annual Audited Financial Statements" shall mean, with respect to each
fiscal year of the Company, the Company's 10-K Report filed with the Securities
Exchange Commission for such fiscal year, prepared in conformity with Generally
Accepted Accounting Principles and accompanied by a report and opinion of
independent certified public accountants with an accounting firm of national
standing and reputation, which shall state that such financial statements, in
the opinion of such accountants, present fairly, in all material respects, the
financial position of the Company and its Subsidiaries, on a consolidated basis,
as of the date thereof and the results of its operations and cash flows for the
period covered thereby in conformity with Generally Accepted Accounting
Principles.

2

--------------------------------------------------------------------------------






        "Applicable Margin" shall mean with respect to any Loan on any date of
determination, the applicable rate per annum for the corresponding rating of the
Company's corporate family ratings, and determined in accordance with the
following grid:

Moody's and S&P


--------------------------------------------------------------------------------

  LIBOR Margin
(Per Annum)

--------------------------------------------------------------------------------

  ABR Margin
(Per Annum)

--------------------------------------------------------------------------------

  BBB+ or Baa1   0.375 % 0.00 %
BBB or Baa2
 
0.500
%
0.00
%
BBB- and Baa3
 
0.625
%
0.00
%
BBB- or Baa3
 
0.875
%
0.00
%
BB+ and Ba1
 
1.00
%
0.00
%
BB+ or Ba1
 
1.25
%
0.25
%
BB and Ba2
 
1.375
%
0.375
%
BB or Ba2
 
1.50
%
0.50
%
Otherwise
 
1.75
%
0.75
%

For purposes of determining the Applicable Margin in the case of split ratings,
where applicable, (i) in the event of a single category split in ratings, the
higher of the two ratings shall apply, (ii) in the event of a two-category split
in ratings, the rating that is in the middle of the two ratings shall apply and
(iii) in the event that there is more than a two-category split in ratings, the
rating that is one category above the lower rating will apply.

        "Approved Fund" means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

        "Borrowing" shall mean an Alternate Base Rate Borrowing or a LIBOR Rate
Borrowing.

        "Business Day" shall mean a day when the main office of the Agent is
open for business and banks in New York, New York are generally open for
business.

        "Business Entity" shall mean corporations, partnerships, joint ventures,
joint stock associations, business trusts and other business entities.

        "Capital Lease Obligations" shall mean the obligations of the Company
and its Subsidiaries on a consolidated basis to pay rent or other amounts under
a lease of (or other agreement conveying the right to use) real and/or personal
Property which obligations are required to be classified and accounted for as a
capital lease on a consolidated balance sheet of the Company and its
Subsidiaries under Generally Accepted Accounting Principles (including Statement
of Financial Accounting Standards No. 13 of the Financial Accounting Standards
Board, as amended) and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with Generally Accepted Accounting Principles (including such Statement No. 13).

        "Change of Control" shall mean any change so that any Unrelated Person
(or any Unrelated Persons acting together which would constitute a Group)
together with any Affiliate or Related Persons of such Unrelated Person or
Unrelated Persons (in each case also constituting Unrelated Persons) shall at
any time after the date hereof either (i) Beneficially Own more than
fifty percent (50%) of the aggregate voting power of all classes of Voting Stock
of the Company, or (ii) succeed

3

--------------------------------------------------------------------------------






in having enough of its or their nominees elected by the stockholders to the
Board of Directors of the Company so as to constitute a majority of the Board of
Directors of the Company. As used herein, (a) "Beneficially Own" shall mean
"beneficially own" as defined in Rule 13d-3 of the Securities and Exchange Act
of 1934, as amended (the "34 Act") or any successor provision thereto;
(b) "Group" shall mean a "group" for purposes of Section 13(d) of the 34 Act or
any successor provision; (c) "Unrelated Person" shall mean any Person other than
any trust for any employee stock ownership plan of the Company or any Subsidiary
of the Company; (d) "Related Person" shall mean as to any Person, any other
Person owning (1) five percent (5%) or more of the outstanding common stock of
such Person or (2) five percent (5%) or more of the Voting Stock of such Person,
and (e) "Voting Stock" shall mean as to any Person, the Stock of such Person
which ordinarily has voting power for the election of directors (or persons
performing similar functions) of such Person, whether at all times or only so
long as no senior class of securities has such voting power by reason of any
contingency.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, as now
or hereafter in effect, together with all regulations, rulings and
interpretations thereof or thereunder by the Internal Revenue Service.

        "Collateral" has the meaning specified in the Security Agreement A
attached hereto as Exhibit G-A.

        "Collateral Agent" shall have the meaning ascribed to it in the recital
of parties hereto.

        "Commitment" shall mean, as to any Lender, the obligation of such Lender
to make Loans in an aggregate principal amount at any one time outstanding up
to, but not exceeding, the amount set forth opposite such Lender's name on
Schedule 2.1(a) hereto under the caption "Commitment", or as to any Lender that
becomes a Party hereto by executing an Assignment and Acceptance, the amount set
forth in such Assignment and Acceptance (in each case, as the same may be
reduced from time to time pursuant to Section 2.2 hereof).

        "Commitment Fee" with respect to any Lender, shall have the meaning
assigned to it in Section 2.2.

        "Commitment Percentage" shall mean, with respect to any Lender, the
ratio, expressed as a percentage, of (a) such Lender's Commitment to (b) the
Aggregate Commitment.

        "Commitment Termination Date" means September 7, 2007.

        "Confidential Information" means non-public information that any Loan
Party furnishes to the Agent or any Lender, unless such information is or
becomes (a) generally available to the public (other than as a result of a
breach by the Agent or any Lender of its obligations hereunder) or that is or
becomes available to the Agent or such Lender from a source other than the Loan
Parties that is not, to the best of the Agent's or such Lender's knowledge,
acting in violation of a confidentiality agreement with a Loan Party or
(b) designated in writing by any Loan Party as non-confidential.

        "Consequential Loss" shall mean, with respect to (a) the Company's
payment of principal of a LIBOR Rate Borrowing on a day other than the last day
of the applicable LIBOR Interest Period, (b) the Company's failure to borrow a
LIBOR Rate Borrowing on the date specified by the Company for any reason,
(c) the Company's failure to make any prepayment of the Loans (other than
Alternate Base Rate Borrowings) on the date specified by the Company, or (d) any
cessation of the LIBOR Rate to apply to the Loans or any part thereof pursuant
to Section 2.10 hereof, in each case whether voluntary or involuntary, any loss,
expense, penalty, premium or liability incurred by any of the Lenders or the
Agent, including any interest paid by any of the Lenders to lenders of funds
borrowed by them to make or carry the Loans; a "Consequential Loss" shall mean,

4

--------------------------------------------------------------------------------






with respect to the termination or cancellation of any LIBOR Rate Borrowing
pursuant to Section 2.10 hereof, in each case whether voluntary or involuntary,
any loss, expense, penalty, premium or liability incurred by any of the Lenders
or the Agent on account of any reduction resulting from such premature
termination or cancellation of such borrowing in such Person's margins or
spreads between its cost of funds and the interest earned on the principal of
the borrowing so terminated or canceled, including an amount equal to the excess
(if any) of (x) interest that would have accrued on any such borrowing during
the remainder of the applicable LIBOR Interest Period had such borrowing not
been terminated or canceled early, over (y) the interest actually accrued on the
principal amount of that terminated or canceled borrowing for such remainder of
such LIBOR Interest Period.

        "Consolidated Net Worth" shall mean, at any time, shareholder's equity
of the Company as set forth in the most recent consolidated Annual Audited
Financial Statements of the Company and its Subsidiaries, determined in
accordance with Generally Accepted Accounting Principles, consistently applied.

        "Contingent Obligations" shall mean, as to any Person, without
duplication, any obligation of such Person guaranteeing or intended to guarantee
the payment or performance of any Indebtedness, leases, dividends or other
obligations (collectively "primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly, including
without limitation, any obligation of the Person for whom Contingent Obligations
is being determined, whether or not contingent, (a) to purchase any such primary
obligation or other property constituting direct or indirect security therefor,
(b) assume or contingently agree to become or be secondarily liable in respect
of any such primary obligation, (c) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital for the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (d) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (e) otherwise to assure or hold harmless the owner
of such primary obligation against loss in respect thereof; provided, however,
that the term "Contingent Obligations" shall not include (x) endorsements of
checks or other negotiable instruments in the ordinary course of business,
(y) performance or payment guarantees by the Company of any Indebtedness of any
of its Subsidiaries of the type permitted in Section 6.1(f) hereof, and (z) the
obligations and liabilities of each Guarantor to the Agent and the Lenders under
the Guaranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum anticipated liability in respect thereof (assuming the
Person for whom Contingent Obligations is being determined is required to
perform thereunder) as determined by the Agent in good faith.

        "Contribution Agreement" shall mean that certain Contribution Agreement
of even effective date herewith, by and among the Company and the Guarantors, as
the same may have been or may hereafter be amended, modified, supplemented,
restated and joined in pursuant to a Joinder Agreement, from time to time.

        "Convertible Senior Debentures" shall mean those certain the 3.25%
Convertible Senior Debentures due 2034 which are governed by that certain
Indenture dated June 1, 2004, by and between Target and U.S. Bank National
Association as trustee.

        "Credit Facility Hedging Agreements" shall mean any Hedging Agreement
now existing or hereafter entered into between the Company and any lender under
the Revolving Credit Facility and/or any of their respective Affiliates in
connection with all or any portion of the Loans and/or any of the loans under
the Revolving Credit Facility for purposes of hedging the risk of variable

5

--------------------------------------------------------------------------------






interest rate volatility or fluctuations of interest rates, as any such Hedging
Agreement may be modified, supplemented and in effect from time to time.

        "Current Sum" shall mean on any day, as to a particular Lender, the sum
of the then outstanding principal balance of such Lender's Loans on such day.

        "Current Sum Percentage" shall mean, with respect to any Lender, the
ratio, expressed as a percentage of (a) such Lender's Current Sum to (b) the
aggregate Current Sum of all Lenders.

        "Default" means any Event of Default or any other event or circumstance
that with the passing of time or the giving of notice, or both, would constitute
an Event of Default.

        "Disclosed Divestitures" shall mean the proposed divestitures of the
Company and its Subsidiaries set forth in Schedule 1.1(a) hereto.

        "Discontinued Operations" shall mean, as of any day, operations of the
Company or its Subsidiaries which have been discontinued, as reflected on the
most recent Form 10-K or 10-Q for the Company filed with the Security and
Exchange Commission, and which, as of such day, have been fully disposed of or
liquidated.

        "EBIT" shall mean for any period for which EBIT is calculated, Net
Income of the Company and its Subsidiaries on a consolidated basis for such
period plus, without duplication, (a) non-recurring, non-cash charges of the
Company and its Subsidiaries on a consolidated basis for such period,
(b) non-cash pre-opening rent expenses of the Company and its Subsidiaries on a
consolidated basis for such period, (c) taxes of the Company and its
Subsidiaries on a consolidated basis for such period, (d) interest expense of
the Company and its Subsidiaries on a consolidated basis for such period and
(e) non-cash stock compensation expense of the Company and its Subsidiaries on a
consolidated basis for such period; provided that EBIT for the three quarters
immediately prior to the Effective Date shall be as set forth in
Schedule 1.1(b). All components of EBIT shall be determined in accordance with
Generally Accepted Accounting Principles, consistently applied.

        "EBITDA" shall mean for any period for which EBITDA is calculated, Net
Income of the Company and its Subsidiaries on a consolidated basis for such
period plus, without duplication, (a) taxes of the Company and its Subsidiaries
on a consolidated basis for such period (calculated after excluding any gain or
loss attributable to Discontinued Operations as of such day), (b) depreciation,
depletion, obsolescence and amortization of Property of the Company and its
Subsidiaries on a consolidated basis for such period (calculated after excluding
any depreciation, depletion, obsolescence and amortization applicable to
Discontinued Operations as of such day), (c) interest expense of the Company and
its Subsidiaries on a consolidated basis for such period (calculated after
excluding any interest expense paid in connection with Discontinued Operations
as of such day), (d) non-recurring, non-cash charges of the Company and its
Subsidiaries on a consolidated basis for such period, (e) non-cash pre-opening
rent expenses of the Company and its Subsidiaries on a consolidated basis for
such period and (f) non-cash stock compensation expense of the Company and its
Subsidiaries on a consolidated basis for such period; provided that EBITDA for
the three quarters immediately prior to the Effective Date shall be as set forth
in Schedule 1.1(b). All components of EBITDA shall be determined in accordance
with Generally Accepted Accounting Principles, consistently applied.

        "Effective Date" has the meaning ascribed thereto in Section 3.2.

        "Eligible Assignee" shall mean (a) a Lender, (b) an Affiliate of a
Lender, (c) an Approved Fund or (d) any other Person (other than an individual)
approved by the Agent and, except during the continuance of an Event of Default,
the Company (each such consent not to be unreasonably

6

--------------------------------------------------------------------------------






withheld or delayed); it being understood that none of the Company nor any of
its Affiliates shall, in any event, be an Eligible Assignee.

        "Environmental Claim" shall mean any third party (including any
Governmental Authority) action, lawsuit, claim or proceeding (including claims
or proceedings at common law) which seeks to impose or alleges liability for
(i) preservation, protection, conservation, pollution, contamination of, or
releases or threatened releases of Hazardous Substances into the air, surface
water, ground water or land or the clean-up, abatement, removal, remediation or
monitoring of such pollution, contamination or Hazardous Substances;
(ii) generation, recycling, reclamation, handling, treatment, storage, disposal
or transportation of Hazardous Substances or solid waste (as defined under the
Resource Conservation and Recovery Act and its regulations, as amended from time
to time); (iii) exposure to Hazardous Substances; (iv) the safety or health of
employees or other Persons in connection with any of the activities specified in
any other subclause of this definition; or (v) the manufacture, processing,
distribution in commerce, presence or use of Hazardous Substances. An
"Environmental Claim" includes a common law action, as well as a proceeding to
issue, modify or terminate an Environmental Permit, or to adopt or amend a
regulation to the extent that such a proceeding attempts to redress violations
of the applicable permit, license, or regulation as alleged by any Governmental
Authority.

        "Environmental Liabilities" shall mean all liabilities arising from any
Environmental Claim, Environmental Permit or Requirement of Environmental Law
under any theory of recovery, at law or in equity, and whether based on
negligence, strict liability or otherwise, including: remedial, removal,
response, abatement, restoration (including natural resources) investigative, or
monitoring liabilities, personal injury and damage to property, natural
resources or injuries to persons, and any other related costs, expenses, losses,
damages, penalties, fines, liabilities and obligations, and all costs and
expenses necessary to cause the issuance, reissuance or renewal of any
Environmental Permit including attorney's fees and court costs. Environmental
Liability shall mean any one of them.

        "Environmental Permit" shall mean any permit, license, approval or other
authorization under any applicable law, regulation and other requirement of the
United States or of any state, municipality or other subdivision thereof
relating to pollution or protection of health or the environment, including
laws, regulations or other requirements relating to emissions, discharges,
releases or threatened releases of pollutants, contaminants or Hazardous
Substances or toxic materials or wastes into ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, recycling, presence, use, treatment, storage, disposal, transport,
or handling of, wastes, pollutants, contaminants or Hazardous Substances.

        "Equipment" shall have the meaning assigned to it in the Texas Business
and Commerce Code in force on the date the document using such term was
executed.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the Internal Revenue Service or the Department of
Labor thereunder.

        "Eurocurrency Liabilities" has the meaning specified in Regulation D.

        "Event of Default" shall mean any of the events specified in Section 7.1
hereof or otherwise specified as an Event of Default in any other Loan Document,
provided there has been satisfied any requirement in connection with such event
for the giving of notice, or the lapse of time, or the happening of any further
condition, event or act, and Default shall mean any of such events, whether or
not any such requirement has been satisfied.

        "Extraordinary Receipt" means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including, without
limitation, tax refunds (provided

7

--------------------------------------------------------------------------------






that, for greater clarity and without limiting the foregoing, ordinary tax
refunds on account of cash taxes actually paid would be considered ordinary
course), pension plan reversions, proceeds of insurance (including, without
limitation, any key man life insurance but excluding proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustment received in connection with any
purchase agreement; provided, however, that an Extraordinary Receipt shall not
include cash receipts received from proceeds of insurance, condemnation awards
(or payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

        "Fee Letter" shall mean that certain fee letter dated as of February 23,
2007 among Royal Bank, JPMorgan Chase Bank, N.A., J. P. Morgan Securities Inc.
and the Company.

        "Fixed Charge Coverage Ratio" shall mean as of any day that the Fixed
Charge Coverage Ratio is being calculated, the ratio of (a) EBIT plus Operating
Lease Expense to (b) interest expense plus Operating Lease Expense. All
components of the Fixed Charge Coverage Ratio shall be computed for the Rolling
Four Quarters as of such day and determined for the Company and its Subsidiaries
on a consolidated basis in accordance with Generally Accepted Accounting
Principles, consistently applied; provided, that for purposes of determining
interest expense and Operating Lease Expense in the Fixed Charge Coverage Ratio
for the (a) fiscal quarter ended September 30, 2007, such interest expense and
Operating Lease Expense for the measurement period then ended shall equal such
items for such fiscal quarter multiplied by 52/13, (b) fiscal quarter ended
January 20, 2008, such interest expense and Operating Lease Expense for the
measuring period then ended shall equal such items for the two fiscal quarters
then ended multiplied by 52/29, and (c) fiscal quarter ended April 30, 2008,
such interest expense and Operating Lease Expense for the measuring period then
ended shall equal such items for the three fiscal quarters then ended multiplied
by 52/41; provided also that EBIT for the three quarters immediately prior to
the Effective Date shall be as set forth in Schedule 1.1(b).

        "Funded Indebtedness" shall mean (a) all Indebtedness of the Company and
its Subsidiaries on a consolidated basis which by its terms matures more than
one year after the applicable date of calculation of Funded Indebtedness
(including without limitation, current maturities or scheduled principal
payments of Funded Indebtedness for the applicable period for which Funded
Indebtedness is being calculated), and any Indebtedness of the Company and its
Subsidiaries on a consolidated basis maturing within one year from such date and
(b) without duplication, Capital Lease Obligations of the Company and its
Subsidiaries on a consolidated basis. All components of Funded Indebtedness
shall be determined in accordance with Generally Accepted Accounting Principles,
consistently applied.

        "Generally Accepted Accounting Principles" shall mean, as to a
particular Person, those principles and practices (a) which are recognized as
such by the Financial Accounting Standards Board or successor organization,
(b) which are applied for all periods after the date hereof in a manner
consistent with the manner in which such principles and practices were applied
to the most

8

--------------------------------------------------------------------------------






recent audited financial statements of the relevant Person furnished to the
Agent and the Lenders, and (c) which are consistently applied for all periods
after the date hereof so as to reflect properly the financial condition, and
results of operations and changes in financial position, of such Person.

        "Governmental Authority" shall mean any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court or other
tribunal, in each case whether executive, legislative, judicial, regulatory or
administrative, having jurisdiction over the Agent, any of the Lenders or the
Company, any of the Company's Subsidiaries or their respective Property.

        "Guaranties" shall mean that certain Guaranty, substantially in the form
of Exhibit H hereto, by the Guarantors party thereto in favor of the Agent dated
as of the date hereof, as the same may be amended, supplemented, modified,
joined in pursuant to a Joinder Agreement and restated from time to time, and
each and every other guaranty executed by any or all of the Guarantors from time
to time; each a "Guaranty".

        "Guarantors" shall mean the Persons listed on Schedule 1.1(c) hereto,
each Subsidiary that shall hereafter be required to execute and deliver a
Guaranty pursuant to the terms of this Agreement and each and every other Person
executing a guaranty from time to time guaranteeing the Indebtedness of the
Company owing from time to time to the Lenders pursuant to this Agreement or the
Notes.

        "Hazardous Substance" shall mean any hazardous or toxic waste, substance
or product or material defined or regulated from time to time by any applicable
law, rule, regulation or order described in the definition of "Requirements of
Environmental Law," including solid waste (as defined under RCRA or its
regulations, as amended from time to time), petroleum and any fraction thereof,
any radioactive materials and waste.

        "Hedging Agreements" shall mean any transaction (including an agreement
with respect thereto) now or hereafter existing which is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.

        "Incidental Liens" shall mean (i) Liens for taxes, assessments, levies
or other governmental charges (but not Liens for clean up expenses arising
pursuant to Requirements of Environmental Law) not yet due (subject to
applicable grace periods) or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Company in accordance with Generally Accepted Accounting
Principles; (ii) carriers', warehousemen's, mechanics', landlords', vendors',
materialmen's, repairmen's, sureties' or other like Liens (other than Liens for
clean up expenses arising pursuant to Requirements of Environmental Law) arising
in the ordinary course of business (or deposits to obtain the release of any
such Lien) and securing amounts not yet due or which are being contested in good
faith and by appropriate proceedings if, in the case of such contested Liens,
adequate reserves with respect thereto are maintained on the books of the
Company in accordance with Generally Accepted Accounting Principles;
(iii) pledges or deposits in connection with workers' compensation, unemployment
insurance and other social security legislation; (iv) deposits not in excess at
any time of $25,000,000 in the aggregate to secure insurance in the ordinary
course of business, the performance of bids, tenders, contracts (other than
contracts for the payment of money), leases, licenses, franchises, statutory
obligations, surety and appeal bonds and performance bonds and

9

--------------------------------------------------------------------------------






other obligations of a like nature incurred in the ordinary course of business
and Liens to secure progress or partial payments made to the Company or any
Subsidiary and other Liens of like nature made in the ordinary course of
business; (v) easements, rights-of-way, covenants, reservations, exceptions,
encroachments, zoning and similar restrictions and other similar encumbrances or
title defects incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount, and which do not in any case singly or
in the aggregate materially detract from the value or usefulness of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the Company and its Subsidiaries, taken as a whole; (vi) bankers'
liens arising by operation of law; (vii) Liens arising pursuant to any order of
attachment, distraint or similar legal process arising in connection with any
court proceeding the payment of which is covered in full (subject to customary
deductibles) by insurance; (viii) inchoate Liens arising under ERISA to secure
contingent liabilities of the Company; and (ix) rights of lessees and sublessees
in assets leased by the Company or any Subsidiary not prohibited elsewhere
herein.

        "Indebtedness" shall mean, as to any Person, without duplication:
(a) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of Property or
services; (b) any other indebtedness which is evidenced by a promissory note,
bond, debenture or similar instrument; (c) any obligation under or in respect of
outstanding letters of credit, acceptances and similar obligations created for
the account of such Person; (d) all Capital Lease Obligations of such Person;
(e) all indebtedness, liabilities, and obligations secured by any Lien on any
Property owned by such Person even though such Person has not assumed or has not
otherwise become liable for the payment of any such indebtedness, liabilities or
obligations secured by such Lien; (f) net liabilities of such Person under
Hedging Agreements (determined by reference to the Agreement Value thereof) and
(g) all Contingent Obligations and Synthetic Indebtedness of such Person;
provided, that such term shall not mean or include any Indebtedness in respect
of which monies sufficient to pay and discharge the same in full (either on the
expressed date of maturity thereof or on such earlier date as such Indebtedness
may be duly called for redemption and payment) shall be deposited with a
depository, agency or trustee acceptable to the Agent in trust for the payment
thereof.

        "Interest Option" shall have the meaning ascribed to it in
Section 2.9(a) hereof.

        "Interest Payment Dates" shall mean (a) for Alternate Base Rate
Borrowings, (1) at all times while the Notes are outstanding, the last Business
Day of each March, June, September and December, and (2) the Maturity Date; and
(b) for LIBOR Rate Borrowings, (1) if the LIBOR Interest Period applicable to
such LIBOR Rate Borrowing is equal to or less than three (3) months, the end of
such LIBOR Interest Period, and (2) in all other cases, on that day which is
three (3) calendar months following the first day of the applicable LIBOR
Interest Period (or, if such day is not a Business Day, on the next succeeding
day that is a Business Day) and at the end of such LIBOR Interest Period.

        "Investment" shall mean the purchase or other acquisition of any
securities or Indebtedness of, or the making of any loan, advance, transfer of
Property or capital contribution to, or the incurring of any liability,
contingently or otherwise, in respect of the Indebtedness of, any Person.

        "Investment Grade" shall mean with respect to the Moody's corporate
credit rating system a rating of Baa3 or higher and with respect to the S&P
corporate credit rating system a rating of BBB- or higher.

        "Joinder Agreement" shall mean any agreement, in Proper Form, executed
by a Subsidiary of the Company from time to time, pursuant to which such
Subsidiary joins in the execution and delivery of a Guaranty and the
Contribution Agreement.

10

--------------------------------------------------------------------------------






        "Joint Lead Arrangers" shall have the meaning ascribed to such term in
the recitals hereto.

        "Legal Requirement" shall mean any law, statute, ordinance, decree,
requirement, order, judgment, rule, regulation (or interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.

        "Lenders" shall have the meaning ascribed to it in the recital of
parties hereto.

        "Leverage Ratio" shall mean as of any day that the Leverage Ratio is
calculated, the ratio of Funded Indebtedness of the Company and its Subsidiaries
on a consolidated basis as of such day to EBITDA of the Company and its
Subsidiaries on a consolidated basis for the Rolling Four Quarters as of such
day; provided that EBITDA for the three quarters immediately prior to the
Effective Date shall be as set forth in Schedule 1.1(b).

        "LIBOR Business Day" shall mean a Business Day on which transactions in
United States Dollar deposits between banks may be carried on in the London,
England interbank market.

        "LIBOR Interest Period" shall mean, for each LIBOR Rate Borrowing, a
period commencing:

        (a)   on the date of such LIBOR Rate Borrowing, or

        (b)   on the last day of the immediately preceding LIBOR Interest Period
in the case of a rollover to a successive LIBOR Interest Period, and ending on
the numerically corresponding day one, two, three or (as available) six months
thereafter, as the Company shall elect in accordance herewith; provided, (w) any
LIBOR Interest Period which would otherwise end on a day which is not a LIBOR
Business Day shall be extended to the next succeeding LIBOR Business Day, unless
such LIBOR Business Day falls in another calendar month, in which case such
LIBOR Interest Period shall end on the next preceding LIBOR Business Day;
(x) any LIBOR Interest Period which begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Interest Period) shall end on the
last LIBOR Business Day of the appropriate calendar month; (y) no LIBOR Interest
Period shall ever extend beyond the Maturity Date; and (z) LIBOR Interest
Periods shall be selected by the Company in such a manner that the LIBOR
Interest Period with respect to any portion of the Loans which shall become due
shall not extend beyond such due date.

        "LIBOR Rate" means, for any LIBOR Interest Period for all LIBOR Rate
Borrowings comprising part of the same Borrowing, (a) an interest rate per annum
equal to the rate per annum obtained by dividing (i) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on the Reuters
Screen LIBOR 01 (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars at 11:00 A.M. (London time) two Business Days before
the first day of such LIBOR Interest Period for a period equal to such LIBOR
Interest Period (provided that, if for any reason such rate is not available,
the term "LIBOR" shall mean, for any LIBOR Interest Period for all LIBOR Rate
Borrowings comprising part of the same Borrowing, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR 01 as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such LIBOR Interest Period for a term comparable to such LIBOR Interest
Period; provided, however, if more than one rate is specified on Reuters Screen
LIBOR 01, the applicable rate shall be the arithmetic mean of all such rates) by
(ii) a percentage equal to 100% minus the LIBOR Reserve Percentage for such
LIBOR Interest Period plus (b) the Applicable Margin from time to time in effect
during such term.

        "LIBOR Rate Borrowing" shall mean each portion of the principal balance
of the Loans at any time bearing interest at the LIBOR Rate.

11

--------------------------------------------------------------------------------






        "Lien" shall mean any mortgage, pledge, charge, encumbrance, security
interest, collateral assignment or other lien or restriction of any kind,
whether based on common law, constitutional provision, statute or contract, and
shall include reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other title exceptions.

        "Loan Documents" shall mean this Agreement, the Notes, the Guaranties,
the Contribution Agreement, the Joinder Agreements, the Fee Letter, Security
Agreement A, Security Agreement B, the Credit Facility Hedging Agreements, all
instruments, certificates and agreements now or hereafter executed or delivered
to the Agent and/or the Lenders pursuant to any of the foregoing, and all
amendments, modifications, renewals, extensions, increases and rearrangements
of, and substitutions for, any of the foregoing.

        "Loan Party" means the Company or any Guarantor.

        "Loans" shall mean the advances of funds described in Section 2.1
hereof. Loan shall mean any one of the Loans.

        "Margin Stock" has the meaning specified in Regulation U.

        "Material Adverse Effect" means a material adverse effect on the
validity or enforceability of any material provision of the Loan Documents, on
the ability of the Company to consummate the Transactions, on the financial
condition of the Company (either individually or taken as a whole with its
Subsidiaries), or on the property, business, operations or liabilities of the
Company (either individually or taken as a whole with its Subsidiaries).

        "Maturity Date" shall mean the earlier of (a) August 28, 2012 and
(b) the date specified by the Agent pursuant to Section 7.1 hereof.

        "Merger" shall have the meaning ascribed to it in the Preliminary
Statements hereto.

        "Merger Agreement" shall have the meaning ascribed to it in the
Preliminary Statements hereto.

        "Moody's" shall mean Moody's Investors Service, Inc.

        "Net Income" shall mean gross revenues and other proper income credits,
less all proper income charges, including taxes on income, all determined in
accordance with Generally Accepted Accounting Principles; provided, that there
shall not be included in such revenues (i) any income representing the excess of
equity in any Subsidiary at the date of acquisition over the investment in such
Subsidiary, (ii) any equity in the undistributed earnings of any Person which is
not a Subsidiary, (iii) any earnings of any Subsidiary for any period prior to
the date such Subsidiary was acquired, except as may be permitted under
Generally Accepted Accounting Principles in connection with the pooling of
interest method of accounting, and (iv) any gains resulting from the write-up of
assets. Net Income shall be determined on a consolidated basis.

        "Net Proceeds" shall mean:

        (a)   with respect to any sale, lease, transfer or other disposition of
any asset of the Company or any of its Subsidiaries (except in the case of
Disclosed Divestitures listed in part A of Schedule1.1(a)), the excess, if any,
of (i) the sum of cash and Permitted Investment Securities received in
connection with such sale, lease, transfer or other disposition (including any
cash or Permitted Investment Securities received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) less (ii) the sum of (A) the principal amount of any
Indebtedness (other than Indebtedness under the Loan Documents) that is required
to be repaid in connection with such sale, lease, transfer or other disposition
thereof, (B) the reasonable and customary out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Company or its Subsidiaries,

12

--------------------------------------------------------------------------------



(C) federal, state, provincial, foreign and local taxes reasonably estimated (on
a consolidated basis) to be actually payable within the current or the
immediately succeeding tax year as a result of any gain recognized in connection
therewith and (D) a reasonable reserve for any purchase price adjustment or any
indemnification payments (fixed and contingent) attributable to the seller's
obligations to the purchaser undertaken by the Company or any of its
Subsidiaries in connection with such sale, lease, transfer or other disposition;
provided, however, that, Net Proceeds shall not include any such amounts to the
extent such amounts are reinvested or contracted to be so reinvested in capital
assets used or useful in the business of the Company and its Subsidiaries within
270 days after the date of receipt thereof or the date such contact is entered
into; and

        (b)   with respect to any Extraordinary Receipt that is not otherwise
included in clause (a) above, the sum of the cash and Permitted Investment
Securities received in connection therewith (including any cash or Permitted
Investment Securities received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) less fees, costs, out of pocket expenses and commissions incurred in
connection with the receipt thereof; provided, however, that Net Proceeds shall
not include any such amounts from Extraordinary Receipts (other than in respect
of Customer Penalties) to the extent such amounts are reinvested or contracted
to be so reinvested in capital assets used or useful in the business of the
Company and its Subsidiaries within 270 days after the date of receipt thereof
or the date such contract is entered into.

        "Non-Consenting Lender" means, in the event that the Required Lenders
have agreed to any consent, waiver or amendment pursuant to Section 9.10 that
requires the consent of one or more Lenders in addition to the Required Lenders,
any Lender who is entitled to agree to such consent, waiver or amendment but who
does not so agree.

        "Non-Guarantor Subsidiaries" means (a) Subsidiaries of the Company
organized under the laws of a jurisdiction located outside of the United States,
(b) prior to consummation of the Merger, the Target and its Subsidiaries, and
(c) any one or more Subsidiaries of the Company designated by the Company in
writing to the Agent from time to time that do not represent, in the aggregate,
(i) five percent (5%) or more of the consolidated EBITDA of the Company and its
Subsidiaries, or (ii) 5% or more of the consolidated tangible assets of the
Company and its Subsidiaries; provided, that no Subsidiary of the Company shall
be a Non-Guarantor Subsidiary to the extent that such Subsidiary guaranties any
other Indebtedness of the Company.

        "Notes" shall mean the promissory notes, each substantially in the form
of Exhibit A attached hereto, of the Company evidencing the Loans, payable to
the order of the respective Lenders in the amount of the sum of said Lender's
Unused Commitment and the Current Sum owing to said Lender, and all renewals,
extensions, modifications, rearrangements and replacements thereof and
substitutions therefor. Note shall mean any one of them.

        "Notice of Assumption" shall mean a Notice of Assumption in favor of the
Agent, substantially in the form of Exhibit B attached hereto and otherwise in
Proper Form.

        "Officer's Certificate" shall mean a certificate substantially in the
form of Exhibit C attached hereto.

13

--------------------------------------------------------------------------------





        "Operating Lease Expense" shall mean for any period for which Operating
Lease Expense is calculated, the aggregate amount of fixed and contingent
rentals (exclusive of payments of Capital Lease Obligations) payable by the
Company and its Subsidiaries for such period with respect to leases of Property.
Operating Lease Expense shall be determined for the Company and its Subsidiaries
on a consolidated basis in accordance with Generally Accepted Accounting
Principles, consistently applied.

        "Organizational Documents" shall mean, with respect to a corporation,
the certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a partnership, the partnership agreement
establishing such partnership; with respect to a joint venture, the joint
venture agreement establishing such joint venture, and with respect to a trust,
the instrument establishing such trust; in each case including any and all
modifications thereof as of the date of the Loan Document referring to such
Organizational Document and any and all future modifications thereof which are
consented to by the Agent.

        "Parties" shall mean all Persons other than the Agent or any Lender
executing any Loan Document.

        "Past Due Rate" shall mean, on any day, the Alternate Base Rate plus
two percent (2%).

        "Permitted Asset Dispositions" shall have the meaning attributed to such
terms in Section 6.4(z) hereof.

        "Permitted Investment Securities" shall mean: (1) readily marketable
securities issued or fully guaranteed by the United States of America or any
agency or wholly owned corporation thereof; (2) commercial paper rated "Prime 1"
by Moody's Investors Service, Inc. or A-1 by Standard and Poor's Corporation
with maturities of not more than one hundred eighty (180) days and short term
notes payable of any Business Entity where said notes are rated at least "Prime
1" by Moody's Investors Service, Inc. or "A-1" by Standard & Poor's Corporation
with maturities of not more than ninety (90) days; (3) certificates of deposit
or repurchase certificates issued by any Lender or any other financial
institution acceptable to the Agent, all of the foregoing not having a maturity
of more than one (1) year from the date of issuance thereof; (4) securities
issued by municipalities rated AA or better by Standard & Poor's Corporation not
having a maturity of more than one (1) year from the date of issuance thereof;
and (5) money market mutual funds having capital surplus of at least
$1,000,000,000 and deemed acceptable by the Agent, substantially all of the
assets of which are comprised of securities, commercial paper, certificates of
deposit or repurchase certificates of the type described in subclauses
(1) through (4) above.

        "Permitted Stock Dispositions" shall have the meaning attributed to such
terms in Section 6.4(z) hereof.

        "Person" shall mean any individual, corporation, trust, unincorporated
organization, Governmental Authority or any other form of entity.

        "Plan" shall mean any plan subject to Title IV of ERISA and maintained
for employees of the Company or of any member of a "controlled group of
corporations", as such term is defined in the Code, of which the Company or any
of its Subsidiaries it may acquire from time to time is a part, or any such plan
to which the Company or any of its Subsidiaries it may acquire from time to time
is required to contribute on behalf of its employees.

        "Prime Rate" shall mean, for any day, the corporate base rate of
interest publicly announced by the Agent from time to time for borrowings made
in the United States in U.S. Dollars. The corporate base rate is not necessarily
the lowest rate charged by the Lender acting as the administrative agent to its
customers.

        "Proper Form" shall mean in form and substance satisfactory to the
Agent.

14

--------------------------------------------------------------------------------






        "Property" shall mean any interest in any kind of property or asset,
whether real, personal or mixed, tangible or intangible.

        "Quarterly Unaudited Financial Statements" shall mean, with respect to
each fiscal quarter of the Company (except for the last fiscal quarter), the
Company's 10-Q Report filed with the Securities Exchange Commission for such
fiscal quarter. All of the Quarterly Unaudited Financial Statements of the
Company are to be prepared in accordance with Generally Accepted Accounting
Principles and certified as true and correct by a Responsible Officer of the
Company.

        "Rate Selection Date" shall mean that Business Day which is (a) in the
case of Alternate Base Rate Borrowings, the date one (1) Business Day preceding
such borrowing or (b) in the case of LIBOR Rate Borrowings, the date three
(3) Business Days preceding the first day of any proposed LIBOR Interest Period.

        "Rate Selection Notice" shall have the meaning ascribed to it in
Section 2.9(b)(i) hereof.

        "Register" shall have the meaning assigned to such term in
Section 9.11(e).

        "Regulation D" shall mean Regulation D of the Board of Governors of the
Federal Reserve System from time to time in effect and shall include any
successor or other regulation relating to reserve requirements applicable to
member banks of the Federal Reserve System.

        "Regulatory Change" shall mean, with respect to any Lender, any change
on or after the date of this Agreement in any Legal Requirement (including
Regulation D) or the adoption or making on or after such date of any
interpretation, directive or request applying to a class of banks including such
Lender under any Legal Requirement (whether or not having the force of law) by
any Governmental Authority charged with the interpretation or administration
thereof.

        "Request for Extension of Credit and Certificate of No Default" shall
mean a written request for extension of credit substantially in the form of
Exhibit D attached hereto.

        "Required Lenders" shall mean two (2) or more Lenders having a majority
or greater of the sum of the Aggregate Commitment or if the Aggregate Commitment
has been terminated the aggregate Current Sum for all Lenders.

        "Requirements of Environmental Law" shall mean all requirements imposed
by any law (including The Resource Conservation and Recovery Act, The
Comprehensive Environmental Response, Compensation, and Liability Act, the Clean
Water Act, the Clean Air Act, and any state analogues of any of the foregoing),
rule, regulation, or order of any Governmental Authority now or hereafter in
effect which relate to (i) noise; (ii) pollution, protection or clean-up of the
air, surface water, ground water or land; (iii) solid, gaseous or liquid waste
or Hazard Substance generation, recycling, reclamation, release, threatened
release, treatment, storage, disposal or transportation; (iv) exposure of
Persons or property to Hazardous Substances; (v) the safety or health of
employees or other Persons or (vi) the manufacture, presence, processing,
distribution in commerce, use, discharge, releases, threatened releases,
emissions or storage of Hazardous Substances into the environment. Requirement
of Environmental Law shall mean any one of them.

        "Responsible Officer" shall mean the chief executive officer, chief
financial officer, president of a Loan Party and the general counsel of the
Company. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

        "Revolving Credit Facility" shall mean the senior revolving credit
facility of the Company dated as of the date hereof among the Company, the
financial institutions from time to time parties

15

--------------------------------------------------------------------------------



thereto, and JPMorgan Chase Bank, N.A., as administrative agent, as the same may
be amended from time to time in accordance with the terms of this Agreement.

        "Rolling Four Quarters" shall mean the then most recently ended four
(4) consecutive fiscal quarters of the Company for which, as of such day,
financial statements are required to have been given to the Agent and Lenders
pursuant to this Agreement.

        "Royal Bank" shall have the meaning ascribed to it in the recital of
parties hereto.

        "S&P" shall mean Standard & Poor's, a division of The McGraw Hill
Companies, Inc.

        "Security Agreement A" means a security and pledge agreement
substantially in the form of Exhibit G-A hereto.

        "Security Agreement B" means a security and pledge agreement
substantially in the form of Exhibit G-B hereto.

        "Solvent" and "Solvency" shall mean, with respect to any Person on a
particular date, that on such date (a) the fair value (taken on a going concern
basis) of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair salable value (taken on a going concern basis) of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person's property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability. In determining the Solvency of any Loan Party the
contribution rights that such Loan Party will have against the other Loan
Parties and the subrogation rights that each Guarantor will have against the
Company shall be taken into account.

        "Stock" shall mean as to a Business Entity, all capital stock or other
indicia of equity rights issued by such Business Entity from time to time.

        "Subsidiary" of any Person shall mean any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than fifty percent (50%) of (a) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person's other Subsidiaries.

        "Synthetic Indebtedness" shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person (excluding operating leases)
but which upon the insolvency or bankruptcy of such Person, to the extent
functioning as debt for borrowed money, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

        "Target" shall have the meaning ascribed to it in the Preliminary
Statements hereto.

16

--------------------------------------------------------------------------------






        "Target Representations" shall mean the representations and warranties
made by or on behalf of the Target and its Subsidiaries and contained in the
Merger Agreement and the representations and warranties of the Company with
respect to the Target and its Subsidiaries set forth in Sections 4.1, 4.3, 4.14,
4.15, 4.18 and 4.19.

        "Target Representation Limitations" means that, on the date of the
initial Borrowing hereunder until the earlier of the date of consummation of the
Merger and the Commitment Termination Date, the representations and warranties
of the Company set forth in Article IV in respect of the Target and its
Subsidiaries shall be limited to the Target Representations.

        "Taxes" shall have the meaning ascribed to it in Section 2.10(b) hereof.

        "Tender Offer" shall have the meaning ascribed to it in the Preliminary
Statements hereto.

        "Transactions" means the consummation of the Merger and the entering
into and borrowings under this Agreement.

        "Unsecured Borrowed Debt" shall mean all Indebtedness resulting from
borrowings of the Company (exclusive of intercompany borrowings) from time to
time owing to Persons which is not secured by any Liens (other than borrowings
from trade creditors in the ordinary course of business).

        "Unused Commitment" shall mean, as to a particular Lender, the
outstanding Commitment of such Lender giving effect to any Borrowing on any day.

        Section 1.2    Accounting Terms and Determinations.    

Except where specifically otherwise provided:

        (a)   The symbol "$" and the word "dollars" shall mean lawful money of
the United States of America.

        (b)   Any accounting term not otherwise defined shall have the meaning
ascribed to it under Generally Accepted Accounting Principles.

        (c)   Unless otherwise expressly provided, any accounting concept and
all financial covenants shall be determined on a consolidated basis, and
financial measurements shall be computed without duplication.

        (d)   Wherever the term "including" or any of its correlatives appears
in the Loan Documents, it shall be read as if it were written "including (by way
of example and without limiting the generality of the subject or concept
referred to)".

        (e)   Wherever the word "herein" or "hereof" is used in any Loan
Document, it is a reference to that entire Loan Document and not just to the
subdivision of it in which the word is used.

        (f)    References in any Loan Document to Section numbers are references
to the Sections of such Loan Document.

        (g)   References in any Loan Document to Exhibits, Schedules, Annexes
and Appendices are to the Exhibits, Schedules, Annexes and Appendices to such
Loan Document, and they shall be deemed incorporated into such Loan Document by
reference.

        (h)   Any term defined in the Loan Documents which refers to a
particular agreement, instrument or document shall also mean, refer to and
include all modifications, amendments, supplements, restatements, renewals,
extensions and substitutions of the same; provided that nothing in this
subsection shall be construed to authorize any such modification, amendment,
supplement, restatement, renewal, extension or substitution except as may be
permitted by other provisions of the Loan Documents.

17

--------------------------------------------------------------------------------






        (i)    All times of day used in the Loan Documents mean local time in
New York, New York.

        (j)    Defined terms may be used in the singular or plural, as the
context requires.

ARTICLE II—LOANS; ETC.

        Section 2.1    Loans.    

        (a)   Subject to the terms and conditions hereof, each Lender severally
agrees to make up to two loans to the Company from time to time on or prior to
the Commitment Termination Date, in an aggregate principal amount at any one
time outstanding up to but not exceeding such Lender's Unused Commitment on such
date. Loans repaid may not be reborrowed pursuant to the terms of this
Agreement. Each Loan shall be in an amount of at least (i) $10,000,000 or
(ii) the Unused Commitment of the Lenders, whichever is less. Each repayment of
the Loans shall be in an amount of at least $10,000,000 or, if less, the Current
Sum.

        (b)   The Company shall give the Agent notice of a request for a Loan in
accordance with Section 3.1 hereof. Upon receipt of each such notice, the Agent
shall promptly give each of the Lenders notice of receipt thereof, which notice
may be by telephone or facsimile. Not later than 12:00 noon on the date
specified for the making of such Loan, each Lender shall make available to the
Agent, at the Agent's Account, such Lender's Commitment Percentage of such Loan
in immediately available funds for the account of the Company. The amount so
received by the Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Company by depositing same, in immediately
available funds, in an account designated by the Company maintained with the
Agent or with another financial institution reasonably acceptable to the Agent.
If a requested Loan shall not occur on any date specified by the Company as set
forth in the applicable Request for Extension of Credit and Certificate of No
Default because all of the conditions for such Loan set forth herein or in any
of the other Loan Documents shall have not been met, the Agent shall return the
amounts so received from the Lenders in respect of such requested Loan to the
applicable Lenders as soon as practicable; provided, however, if and to the
extent that the Agent fails to return any such amounts to any applicable Lender
by the Business Day following the date that the requested Loan was to have been
made, the Agent shall pay interest on such unreturned amounts for each date from
such date that the requested Loan was to have been made, to the date that such
unreturned amounts are returned to such Lender, such interest to accrue at the
Federal Funds Rate and to be payable upon written request from such Lender.

        (c)   Unless the Agent shall have received notice from a Lender prior to
the date of any Borrowing that such Lender will not make available to the Agent
such Lender's ratable portions of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (b) of this Section 2.1 and the Agent
may, in reliance upon such assumption, make available to the Company on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Company severally agree to repay or pay to the Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid or paid to the Agent, at (i) in the case of the Company, the interest
rate applicable at such time under Section 2.9 to Loans comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall pay to the Agent such corresponding amount, such amount so paid
shall constitute such Lender's Loan as part of such Borrowing for all purposes.

        (d)   The obligations of the Lenders hereunder are several and not
joint; therefore, notwithstanding anything herein to the contrary, (i) no Lender
shall be required to make Loans at any one time outstanding in excess of such
Lender's Commitment, (ii) if a Lender fails to make a Loan as and when required
hereunder and the Company subsequently makes a repayment on the Loans, such
repayment

18

--------------------------------------------------------------------------------




shall be split among the non-defaulting Lenders in accordance with their
respective Current Sum Percentages until each Lender has its Commitment
Percentage of all of the outstanding Loans, then the balance of such repayment
shall be divided among all of the Lenders in accordance with their respective
Commitment Percentages (it being understood that any such repayment to a
defaulting Lender shall not be deemed to relieve such defaulting Lender from any
liability to the Company resulting from such defaulting Lender's failure to make
a Loan as and when required hereunder) and (iii) the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (provided, that no Lender shall be responsible for the failure of
any other Lender to make a Loan such other Lender is obligated to make
hereunder).

        (e)   Notwithstanding anything to the contrary contained in this
Section 2.1 or any other provision of this Agreement, the Company covenants and
agrees that in no event shall the aggregate amount of the Loans outstanding on
any day ever exceed the amount of the Aggregate Commitment then in effect as of
such day.

        Section 2.2    Commitment Fees; Termination and Reductions.    In
consideration of each Lender's Unused Commitment, the Company agrees to pay to
the Agent for the account of each Lender a commitment fee (each a "Commitment
Fee"), starting from the date hereof and until the Commitment Termination Date,
due and payable monthly on the last day of each month and on the Commitment
Termination Date, at the rate of 0.15% per annum on the average daily Unused
Commitment of such Lender. All past due Commitment Fees shall bear interest at
the Past Due Rate and shall be payable upon demand by the Agent. The Aggregate
Commitment may be permanently terminated or reduced as follows, which such
reductions shall be applied pro rata:

        (a)   the Company may, upon three (3) Business Days' prior written
notice to the Agent, permanently terminate or reduce the aggregate of the Unused
Commitments in an amount of at least $10,000,000 or the amount of the aggregate
of the Unused Commitments at such time, whichever is less; and

        (b)   any prepayment of the Loans in accordance with the provisions of
Section 2.3 hereof shall permanently and automatically reduce the Aggregate
Commitment in an amount equal to any such prepayment.

        Section 2.3    Mandatory Prepayments; Commitment Reduction.    

        (a)   The Company shall, not later than five Business Days following the
date of receipt of any Net Proceeds by any Loan Party or any of its
Subsidiaries, by notice to the Agent, prepay an aggregate principal amount of
the Loans in an amount equal to the amount of such Net Proceeds, such prepayment
to be applied to the Loans on a pro rata basis; provided that this subsection
shall not apply to the first $10,000,000 of Net Proceeds received by the Company
and its Subsidiaries in any fiscal year of the Company.

        (b)   The Company shall, on the date that is 90 days following the
Effective Date, prepay an aggregate principal amount of the Loans in an amount
equal to the excess above $10,000,000 of the aggregate principal amount of the
Target's Convertible Senior Debentures outstanding on such date.

        (c)   Except to the extent of any Loans borrowed on or prior to such
date, the Unused Commitment of each Lender shall be canceled in full on the
Commitment Termination Date.

        Section 2.4    Payments.    All sums payable by the Company to the Agent
hereunder or pursuant to Notes for its own account or the account of the Lenders
shall be payable in United States dollars in immediately available funds not
later than 12:00 noon on the date such payment or prepayment is due and shall be
made without set-off, counterclaim or deduction of any kind. Any such payment
received and accepted by the Agent after such time shall be considered for all
purposes (including the payment of interest, to the extent permitted by law) as
having been made on the next succeeding Business Day.

19

--------------------------------------------------------------------------------




All such payments shall be made to the Agent at the Agent's Account. If any
payment or prepayment becomes due and payable on a day which is not a Business
Day, then the date for the payment thereof shall be extended to the next
succeeding Business Day and interest shall be payable thereon at the then
applicable rate per annum during such extension.

        Section 2.5    Prepayments of Loans.    

        (a)   In addition to the mandatory prepayments required by Section 2.3
hereof, the Company shall have the right, at its option, to prepay the Loans in
whole at any time or in part from time to time, without premium or penalty,
except as provided in this Section or subsections (a), (b) or (c) of
Section 2.10 hereof. Each partial prepayment under this subsection shall be a
principal amount of not less than $10,000,000 or an integral multiple of
$1,000,000 in excess thereof. Each prepayment under this subsection shall be
applied to the prepayment of the aggregate unpaid principal amount of the Notes.
Prepayments under this Agreement shall be subject to the following additional
conditions:

        i.      In giving notice of prepayment as hereinafter provided, the
Company shall specify, for the purpose of paragraphs (ii) and (iii) immediately
following, the manner of application of such prepayment as between any
outstanding Alternate Base Rate Borrowings and LIBOR Rate Borrowings; provided,
that in no event shall any LIBOR Rate Borrowing be partially prepaid.

        ii.     Prepayments applied to any LIBOR Rate Borrowing may be made on
any LIBOR Business Day, provided, that (A) the Company shall have given the
Agent at least two (2) LIBOR Business Days' prior irrevocable written or
facsimile notice of such prepayment, specifying the principal amount of the
LIBOR Rate Borrowing to be prepaid, the particular LIBOR Rate Borrowing to which
such prepayment is to be applied and the prepayment date; and (ii) if such
prepayment is made on any day other than the last day of the LIBOR Interest
Period corresponding to the LIBOR Rate Borrowing to be prepaid, the Company
shall pay directly to the Agent for the account of the Lenders, on the last day
of such LIBOR Interest Period, the Consequential Loss as a result of such
prepayment.

        iii.    Prepayments applied to any Alternate Base Rate Borrowing may be
made on any Business Day, provided that the Company shall have given the Agent
at least five (5) Business Days prior irrevocable written notice or notice by
telephone or facsimile (which is to be promptly confirmed in writing) of such
prepayment, specifying the principal amount of the Alternate Base Rate Borrowing
to be prepaid and the prepayment date.

        (b)   Notice of any prepayment having been given, the principal amount
specified in such notice, together with (in the case of any prepayment of a
LIBOR Rate Borrowing) interest thereon to the date of prepayment, shall be due
and payable on such prepayment date.

        (c)   Any Lender may, if it so elects, fulfill its obligation as to any
LIBOR Rate Borrowing by causing a branch, foreign or otherwise, or Affiliate of
such Lender to make such Loans and may transfer and carry such Loans at, to or
for the account of any branch office or Affiliate of such Lender; provided, that
in such event for the purposes of this Agreement such Loans shall be deemed to
have been made by such Lender and the obligation of the Company to repay such
Loans shall nevertheless be to such Lender and shall be deemed held by it, to
the extent of such portions of the Loan, for the account of such branch or
affiliate.

        (d)   Notwithstanding any provision of this Agreement to the contrary,
each Lender shall be entitled to fund and maintain its funding of all or any
part of the Loans hereunder in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement all determinations hereunder
shall be made as if such Lender had actually funded and maintained its portion
of each LIBOR Rate Borrowing during each LIBOR Interest Period for the Loans
through the purchase of deposits having a maturity corresponding to such LIBOR
Interest Period and bearing an interest rate equal to the London Interbank Rate
for such LIBOR Interest Period.

20

--------------------------------------------------------------------------------




        (e)   The Company's obligation to pay increased costs and Consequential
Loss with regard to each LIBOR Rate Borrowing as specified in this Section 2.5
hereof shall survive termination of this Agreement.

        Section 2.6    Application of Payments and Prepayments.    Prepayments
of the Loans shall be applied first to the principal amount thereof, with the
balance to accrued interest. Regularly scheduled payments of the Loans shall be
applied first to accrued interest, the balance to the principal. If the Agent
receives funds on a date when payments of the Loans are due and such funds are
not sufficient to pay all of the obligations of the Company hereunder then due,
or if the Agent receives any payments or other amounts owing to Agent or any
Lender under any Loan Document, including without limitation, proceeds obtained
from the enforcement of the Guaranties, then such funds shall be applied
(a) first to fees or expenses of the Agent then due hereunder or under any other
Loan Document which are to be paid by the Company or the applicable Guarantor,
(b) second, to fees or expenses of the Lenders then due hereunder or under any
other Loan Document (other than fees or expenses owing under the Credit Facility
Hedge Agreements) which are to be paid by the Company or the applicable
Guarantor, and (c) third to the accrued interest on and, to the extent then due,
principal of the Loans then outstanding. Each payment received by the Agent
hereunder or under any Note for the account of a Lender shall be paid promptly
to such Lender, in immediately available funds. If the Agent fails to send to
any Lender the product of such Lender's Current Sum Percentage times the
aggregate amount of any such payment timely received by the Agent for the
account of all the Lenders by the close of business on the Business Day
following the date such payment was received by the Agent, the Agent shall pay
to such Lender interest on such Lender's pro-rata portion of such payment timely
received by the Agent from such date of receipt by the Agent to the date that
such Lender receives its pro-rata portion of such payment, such interest to
accrue at the Federal Funds Rate and to be payable upon written request from
such Lender.

        Section 2.7    Pro Rata Treatment.    Except to the extent otherwise
provided herein: (a) each borrowing from the Lenders under Section 2.1 hereof
shall be made, each payment of commitment fees shall be made and applied for the
account of the Lenders, and each termination or reduction of the Unused
Commitments of the Lenders under Section 2.2 hereof shall be applied, pro rata,
according to each Lender's Commitment Percentage; and (b) each payment by the
Company of principal of or interest on Loans shall be made to the Agent for the
account of the Lenders pro rata in accordance with the respective Current Sum
Percentage of the Lenders.

        Section 2.8    Payment Dates on the Loans.    Accrued interest on the
unpaid balance of the Loans shall be payable on the Interest Payment Dates and
at the Maturity Date, commencing with the first of such dates to occur after the
date hereof. After the Maturity Date, accrued interest on the Loans shall be
payable on demand. On the Maturity Date, the outstanding principal balance of
the Loans shall be fully due and payable.

        Section 2.9    Interest Options for Loans.    

        (a)    Options Available.    The Loans shall bear interest at the
Alternate Base Rate; provided, that (1) all past due principal and interest
shall bear interest at the Past Due Rate which shall be payable on demand, and
(2) subject to the provisions hereof, the Company shall have the option of
having all or any portion of the outstanding principal amount of the Loans bear
interest until their respective maturities at a rate per annum equal to the
LIBOR Rate (together with the Alternate Base Rate, individually herein called an
"Interest Option" and collectively called "Interest Options"). The records of
the Agent with respect to Interest Options, LIBOR Interest Periods and the
amounts of Loans to which they are applicable shall be binding and conclusive,
absent manifest error. Interest on the Loans shall be calculated at the
Alternate Base Rate except where it is expressly provided pursuant to this
Agreement that the LIBOR Rate is to apply.

21

--------------------------------------------------------------------------------




        (b)    Designation and Conversion.    The Company shall have the right
to designate or convert its Interest Options in accordance with the provisions
hereof. Provided no Event of Default has occurred and is continuing and subject
to the provisions of the last sentence of Subsection 2.09(a) hereinabove and of
Section 2.10 hereof, the Company may elect to have the LIBOR Rate apply or
continue to apply to all or any portion of the outstanding principal balance of
the Loans. Each change in Interest Options shall be a conversion of the rate of
interest applicable to the specified portion of the Loans, but such conversion
alone shall not change the outstanding principal amount of the Loans and such
conversion shall not be construed to make this Agreement a revolving credit
facility. The Interest Options shall be designated or converted in the manner
provided below:

        i.      The Company shall give the Agent notice by telephone or
facsimile promptly confirmed by written notice (the "Rate Selection Notice")
substantially in the form of Exhibit E hereto. Each such telephone or facsimile
and written notice shall specify the amount and type of borrowings which are the
subject of the designation, if any; the amount and type of borrowings into which
such borrowings are to be converted or for which an Interest Option is
designated; the proposed date for the designation or conversion (which, in the
case of conversion of LIBOR Rate Borrowings, shall be the last day of the LIBOR
Interest Period applicable thereto) and the LIBOR Interest Period or Periods, if
any, selected by the Company. Such notice by telephone or facsimile shall be
irrevocable and shall be given to the Agent no later than the applicable Rate
Selection Date. If (a) a new Loan is to be a LIBOR Rate Borrowing, (b) an
existing LIBOR Rate Borrowing is maturing at the time that a new Loan is being
requested and the Company is electing to have such existing portion of the
outstanding principal balance of the Loans going forward bear interest at the
same Interest Option and for the same LIBOR Interest Period as the new Loan, or
(c) a portion of an Alternate Base Rate Borrowing is to be converted so as to
bear interest at the same Interest Option and for the same LIBOR Interest Period
as the new Loan, then the Rate Selection Notice shall be included in the Request
for Extension of Credit and Certificate of No Default applicable to the new
Loan, which shall be given to the Agent no later than the applicable Rate
Selection Date.

        ii.     No more than five (5) LIBOR Interest Periods shall be in effect
at any one time. Each LIBOR Rate Borrowing shall be in the amount of at least
$10,000,000.

        iii.    Principal included in any borrowing shall not be included in any
other borrowing which exists at the same time.

        iv.    Each designation or conversion shall occur on a Business Day
(and, for LIBOR Rate Borrowings, on a LIBOR Business Day).

        v.     Except as provided in Section 2.10 hereof, no LIBOR Rate
Borrowing shall be converted on any day other than the last day of the
applicable LIBOR Interest Period.

        (c)    Computations.    Interest based on the Alternate Base Rate, to
the extent determined by reference to the Prime Rate, will be computed on the
basis of 365 (or 366) days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable. All other
interest and fees shall be computed on the basis of a year of 360 days and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which payable.

        Section 2.10    Special Provisions Applicable to LIBOR Rate
Borrowings.    

        (a)    Options Unlawful.    If, after the date of this Agreement, the
adoption of any applicable Legal Requirement or any change in any applicable
Legal Requirement or in the interpretation or administration thereof by any
Governmental Authority or compliance by the Agent or any Lender with any request
or directive (whether or not having the force of law) of any Governmental
Authority shall at any time make it unlawful or impossible for any Lender to
permit the establishment of or to maintain any LIBOR Rate Borrowing, the
commitment of the Lenders to establish or maintain the

22

--------------------------------------------------------------------------------




LIBOR Rate affected by such adoption or change shall forthwith be canceled and
the Company shall forthwith, upon demand by the Agent to the Company,
(1) convert the LIBOR Rate with respect to which such demand was made to the
Alternate Base Rate; (2) pay all accrued and unpaid interest to date on the
amount so converted; and (3) pay any amounts required to compensate the Agent
and the Lenders for any additional cost or expense which the Agent or any Lender
may incur as a result of such adoption of or change in such Legal Requirement or
in the interpretation or administration thereof and any Consequential Loss which
the Agent or any Lender may incur as a result of such conversion to the
Alternate Base Rate. If, when the Agent so notifies the Company, the Company has
given a Rate Selection Notice specifying one or more borrowings of the type with
respect to which such demand was made but the selected LIBOR Interest Period or
LIBOR Interest Periods has not yet begun, such Rate Selection Notice shall be
deemed to be of no force and effect, as if never made, and the balance of the
Loans specified in such Rate Selection Notice shall bear interest at the
Alternate Base Rate until a different available Interest Option shall be
designated in accordance herewith.

        (b)    Increased Cost of Borrowings.    If the adoption of any
applicable Legal Requirement or any change in any applicable Legal Requirement
or in the interpretation or administration thereof by any Governmental Authority
or compliance by the Agent or any Lender with any request or directive (whether
or not having the force of law) from any Governmental Authority shall at any
time as a result of any portion of the principal balance of the Loans being
maintained on the basis of the LIBOR Rate:

        i.      subject any Lender (or make it apparent that any Lender is
subject) to any tax (including any United States interest equalization tax),
levy, impost, duty, charge, fee (collectively, "Taxes"), or any deduction or
withholding for any Taxes on or from the payment due under any LIBOR Rate
Borrowing or other amounts due hereunder, other than income and franchise taxes
of the United States and its political subdivisions; or

        ii.     change the basis of taxation of payments due from the Company to
the Agent or any Lender under any LIBOR Rate Borrowing (otherwise than by a
change in the rate of taxation of the overall net income of the Agent or any
Lender); or

        iii.    impose, modify, increase or deem applicable any reserve
requirement (excluding that portion of any reserve requirement included in the
calculation of the Eurocurrency Reserve Requirement, special deposit requirement
or similar requirement (including state law requirements and Regulation D)
imposed, modified, increased or deemed applicable by any Governmental Authority
against assets held by the Agent or any Lender, or against deposits or accounts
in or for the account of the Agent or any Lender, or against loans made by the
Agent or any Lender, or against any other funds, obligations or other Property
owned or held by the Agent or any Lender; or

        iv.    impose on the Agent or any Lender any other condition regarding
any LIBOR Rate Borrowing;

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, renewing or maintaining such borrowing on the
basis of the LIBOR Rate, or reduce the amount of principal or interest received
by any Lender, then, upon demand by the Agent, the Company shall pay to the
Agent, from time to time as specified by the Agent, additional amounts which
shall compensate such Lender for such increased cost or reduced amount. The
Agent will promptly notify the Company in writing of any event, upon becoming
actually aware of it, which will entitle any Lender to additional amounts
pursuant to this paragraph. The Agent's determination of the amount of any such
increased cost, increased reserve requirement or reduced amount shall be
conclusive and binding, absent manifest error, provided that the calculation
thereof is set forth in reasonable detail in such notice.

23

--------------------------------------------------------------------------------



        The Company shall have the right, if it receives from the Agent any
notice referred to in the preceding paragraph, upon three (3) Business Days'
notice to the Agent, either (i) to repay in full (but not in part) any borrowing
with respect to which such notice was given, together with any accrued interest
thereon, or (ii) to convert the LIBOR Rate in effect with respect to such
borrowing to the Alternate Base Rate; provided, that any such repayment or
conversion shall be accompanied by payment of (x) the amount required to
compensate the appropriate Lender or Lenders for the increased cost or reduced
amount referred to in the preceding paragraph; (y) all accrued and unpaid
interest to date on the amount so repaid or converted, and (z) any Consequential
Loss which may be incurred as a result of such repayment or conversion.

        (c)    Inadequacy of Pricing and Rate Determination.    If for any
reason with respect to any LIBOR Interest Period the Agent shall have determined
(which determination shall be conclusive and binding upon the Company, and, in
the case of clause (2) below, shall be presumed to be made upon notice from such
Lender) that: (1) the Agent is unable through its customary general practices to
determine a rate at which the Agent is offered deposits in United States dollars
by prime banks in the interbank market in London, England in the appropriate
amount for the appropriate period, or by reason of circumstances affecting the
interbank market in London, England, generally, prime banks are not being
offered deposits in United States dollars in the interbank market in London,
England, for the applicable LIBOR Interest Period and in an amount equal to the
amount of the LIBOR Rate Borrowing requested by the Company, or (2) the LIBOR
Rate will not adequately and fairly reflect the cost to any Lender of making and
maintaining any LIBOR Rate Borrowing hereunder for any proposed LIBOR Interest
Period, then the Agent shall give the Company notice thereof and thereupon,
(A) any Rate Selection Notice previously given by the Company designating a
LIBOR Rate which has not commenced as of the date of such notice from the Agent
shall be deemed for all purposes hereof to be of no force and effect, as if
never given, and (B) until the Agent shall notify the Company that the
circumstances giving rise to such notice from the Agent no longer exist, each
Rate Selection Notice requesting a LIBOR Rate Borrowing shall be deemed a
request for an Alternate Base Rate Borrowing, and each outstanding LIBOR Rate
Borrowing then in effect shall be converted, without any notice to or from the
Company, upon the termination of the LIBOR Interest Period then in effect, to an
Alternate Base Rate Borrowing.

        (d)    Indemnification.    The Company shall indemnify the Agent and
each of the Lenders against and hold each of them harmless from any loss or
expense which they may incur or sustain as a consequence of any untimely payment
(mandatory or optional) or default by the Company in the payment of any
principal amount of or interest on the Loans, or any failure by the Company to
convert or to borrow any LIBOR Rate Borrowing on the date specified by the
Company, in each case including any interest payable by any Lender to the
lenders of the funds obtained by it in order to make or maintain any LIBOR Rate
Borrowing (or any portion thereof), and, to the extent not covered above, any
Consequential Loss. This agreement shall survive the payment of the Loans. A
certificate as to any additional amounts payable pursuant to this paragraph
submitted by the Agent or any Lender to the Company shall be conclusive and
binding upon the Company, absent manifest error, provided the calculation
thereof is set forth in reasonable detail in such notice.

        Section 2.11    Payment Dates.    Whenever any payment to be made
hereunder in respect of the Loans shall be stated to be due on a day which is
neither a Business Day nor a LIBOR Business Day, such payment may be made on the
next succeeding Business Day, or, subject to the definition of LIBOR Interest
Period in the case of any payment of the Loans to which the LIBOR Rate applies,
on the next succeeding LIBOR Business Day, and such extension of time shall in
each such case be included in computing interest and commitment fees in
connection with such payment.

        Section 2.12    Sharing of Payments, Etc.    The Company agrees that, in
addition to (and without limitation of) any right of set-off, bankers' lien or
counterclaim a Lender may otherwise have, upon the occurrence and during the
continuance of any Event of Default, each Lender shall be entitled, at its

24

--------------------------------------------------------------------------------




option, to offset balances held by it for the account of the Company at any of
its offices against any principal of or interest on any of such Lender's Loans
to the Company hereunder or any other obligation of the Company hereunder, which
is not paid (regardless of whether such balances are then due to the Company),
in which case it shall promptly notify the Company and the Agent thereof,
provided that such Lender's failure to give such notice shall not affect the
validity thereof. If a Lender shall obtain payment of any principal of or
interest on any Loan made by it under this Agreement or other obligation then
due to such Lender hereunder, through the exercise of any right of set-off
(including, without limitation, any right of setoff or lien granted under
Section 9.18 hereof), banker's lien, counterclaim or similar right, or
otherwise, it shall promptly purchase from the other Lenders participations in
the Loans made by, or the other obligations of the Company hereunder of, the
other Lenders in such amounts, and make such other adjustments from time to time
as shall be equitable to the end that all the Lenders shall share the benefit of
such payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such benefit) pro rata in accordance with their
respective Commitment Percentages. To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Company agrees, to the fullest extent it may effectively do so under applicable
law, that any Lender so purchasing a participation in the Loans made by, or
other obligations hereunder of, the other Lenders may exercise, upon the
occurrence and during the continuance of any Event of Default, all rights of
set-off, bankers' lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of said Loans or
other obligations in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Company.

        Section 2.13    Use of Proceeds.    Subject to the terms and conditions
contained herein, the proceeds of the Loans shall be used solely (a) to finance
the Tender Offer and the Merger, (b) to refinance certain existing Indebtedness
of the Target; and (c) to pay costs and expenses relating to the Transactions.

        Section 2.14    Evidence of Debt.    

        (a)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Loan owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder. The Company agrees that upon notice by any Lender to the Company
(with a copy of such notice to the Agent) to the effect that a Note or other
evidence of indebtedness is required or appropriate in order for such Lender to
evidence (whether for purposes of enforcement or otherwise) the Loans owing to,
or to be made by, such Lender, the Company shall promptly execute and deliver to
such Lender Party, with a copy to the Agent, a Note, in substantially the form
of Exhibit A hereto, payable to the order of such Lender in a principal amount
equal to the Commitment of such Lender. All references to Notes in the Loan
Documents shall mean Notes, if any, to the extent issued hereunder.

        (b)   The Register maintained by the Agent pursuant to Section 9.11(e)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Loans comprising such Borrowing and,
if appropriate, the LIBOR Interest Period applicable thereto, (ii) the terms of
each Assignment and Acceptance delivered to and accepted by it, (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder, and (iv) the amount of any sum received
by the Agent from the Borrower hereunder and each Lender's share thereof.

25

--------------------------------------------------------------------------------





        (c)   Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Company to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.


ARTICLE III—CONDITIONS


        Section 3.1    All Loans.    The obligation of each Lender to make any
Loan is subject to the accuracy of all representations and warranties of the
Company on the date of such Loan, to the performance by the Company of its
obligations under the Loan Documents and to the satisfaction of the following
further conditions:

        (a)   the Agent shall have received the following, all of which shall be
duly executed and in Proper Form:

        i.      by no later than 11:00 a.m. (New York City time) on the
applicable Rate Selection Date, notice by telephone or facsimile from the
Company of the proposed date and amount of such Loan, and

        ii.     no later than 1:00 p.m. (New York City time) on the applicable
Rate Selection Date, a Request for Extension of Credit and Certificate of No
Default, signed by a Responsible Officer;

        (b)   no Default shall have occurred and be continuing, or would result
therefrom; and

        (c)   the representations and warranties contained in the Loan Documents
are true and correct on and as of such date (except any representation and
warranty that expressly indicates that it is being made as of a specific date,
and then as of such date).

        Section 3.2    First Loan.    In addition to the matters described in
Section 3.1 hereof, the obligation of any Lender to make the initial Loan on the
date thereof (the "Effective Date") is subject to the satisfaction of the
following conditions precedent:

        (a)   The Agent shall have received on or before the Effective Date the
following, each dated such day (unless otherwise specified), in Proper Form and
(except for the Notes) in sufficient copies for each Lender:

        i.      Counterparts to this Agreement executed by the Company and each
Lender;

        ii.     The Notes payable to the order of the Lenders to the extent
requested by the Lenders pursuant to the terms hereof;

        iii.    The Guaranty and the Contribution Agreement duly executed and
delivered by each Guarantor as of the Effective Date;

        iv.    Certified copies of the resolutions of the board of directors (or
equivalent body) of each Loan Party approving the Transaction and each Loan
Document to which it is or is to be a party.

        v.     a security agreement in substantially the form of Exhibit G-A
authorized and executed by the parties thereto.

        vi.    copies of proper financing statements in respect of all the Loan
Parties, together with evidence that such financing statements have been
presented for filing on or before the

26

--------------------------------------------------------------------------------






Effective Date in all jurisdictions that the Agent may deem necessary or
desirable in order to perfect and protect the first priority liens and security
interests created under the Security Agreement A, covering the Collateral
described therein.

        vii.   A copy of a certificate of the Secretary of State of the
jurisdiction of incorporation of each Loan Party, dated reasonably near the
Effective Date certifying (A) as to a true and correct copy of the charter of
such Loan Party and each amendment thereto on file in such Secretary's office
and (B) that (1) such amendments are the only amendments to such Loan Party's
charter on file in such Secretary's office, (2) such Loan Party has paid all
franchise taxes to the date of such certificate and (3) such Loan Party is duly
incorporated and in good standing or presently subsisting under the laws of the
State of the jurisdiction of its incorporation.

        viii.  A certificate of each Loan Party signed on behalf of such Loan
Party by its secretary or any assistant secretary, dated the Effective Date (the
statements made in which certificate shall be true on and as of the Effective
Date), certifying as to (A) the absence of any amendments to the charter of such
Loan Party since the date of the Secretary of State's certificate referred to in
Section 3.2(a)(v), (B) a true and correct copy of the bylaws of such Loan Party
as in effect on the date on which the resolutions referred to in
Section 3.2(a)(iv) were adopted and on the Effective Date, (C) the absence of
any proceeding for the dissolution or liquidation of such Loan Party, (D) the
truth in all material respects of the representations and warranties contained
in the Loan Documents as though made on and as of the Effective Date, (E) the
absence of any event occurring and continuing, or resulting from the initial
Borrowing hereunder, that constitutes a Default, and (F) certifying the names
and true signatures of the officers of such Loan Party authorized to sign each
Loan Document to which it is or is to be a party and the other documents to be
delivered hereunder and thereunder.

        ix.    A certificate, in form and substance reasonably satisfactory to
the Lenders, attesting to the Solvency of the Company and its Subsidiaries, on a
consolidated basis, both before and after giving effect to the Transactions,
from its chief financial officer.

        x.     Audited annual financial statements of the Company and the Target
for the three fiscal years most recently ended and interim financial statements
for the fiscal quarters ended thereafter and prior to the Effective Date and for
the most recent quarter for which financial statements are available, pro forma
financial statements as to the Company and its Subsidiaries giving effect to the
Transactions, and forecasts prepared by management of the Company, each in form
and substance reasonably satisfactory to the Lenders, of balance sheets, income
statements and cash flow statements on an annual basis for each year following
the Effective Date until the Termination Date.

        xi.    A favorable opinion of counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Lenders.

        (b)   The Tender Offer shall have been consummated, or shall be
consummated substantially concurrently with the initial Borrowing hereunder, on
substantially the terms and conditions set forth in the Merger Agreement,
without any amendment or waiver of any material term thereof that is adverse, in
any material respect, to the interests of the Lenders, and the Company shall
have acquired not less than a majority of the capital stock of the Target.

        (c)   The Company's existing revolving credit facilities with JPMorgan
Chase Bank, N.A. shall have been terminated.

27

--------------------------------------------------------------------------------



        (d)   The Target's existing credit and letter of credit facilities with
Bank of America, N.A. shall have been terminated and all loans, if any,
outstanding thereunder, as well as all accrued interest and fees thereunder, if
any, shall have been paid in full.

        (e)   There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or, to
the knowledge of the Loan Parties or any of their Subsidiaries, threatened
before any Governmental Authority that has had or could reasonably be expected
to have a Material Adverse Effect on the legality, validity or enforceability of
any Loan Document or the consummation of the Transactions.

        (f)    All governmental authorizations and third-party consents and
approvals required to be obtained under the Merger Agreement in connection with
the Transactions shall have been obtained (without the imposition of any
conditions that materially and adversely impair the rights and remedies of the
Lenders under the Loan Documents) and shall remain in effect.

        (g)   The Company shall have paid all accrued fees and expenses of the
Agent that are due and payable in accordance herewith (including the accrued
fees and expenses of counsel to the Agent and fees due and payable to the Joint
Lead Arrangers pursuant to the Fee Letter).

        Section 3.3    Determinations Under Section 3.2.    For purposes of
determining compliance with the conditions specified in Section 3.2, each Lender
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Agent responsible for the transactions contemplated by the Loan Documents
shall have received notice from such Lender prior to the initial Borrowing
hereunder specifying its objection thereto and shall not have made available to
the Agent such Lender's ratable portion of such Borrowing.


ARTICLE IV—REPRESENTATIONS AND WARRANTIES


        To induce the Agent and the Lenders to enter into this Agreement,
subject to the Target Representation Limitations, the Company represents and
warrants to the Agent and the Lenders as follows:

        Section 4.1    Organization.    Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
state of its incorporation; has all power and authority to conduct its business
as presently conducted; and is duly qualified to do business and in good
standing in each and every state in the United States of America where its
business requires such qualification, except where failure to qualify could not
reasonably be expected to have a Material Adverse Effect.

        Section 4.2    Financial Statements.    The financial statements of the
Company and its Subsidiaries on a consolidated basis delivered to the Agent and
the Lenders in connection with this Agreement fairly present, in accordance with
Generally Accepted Accounting Principles, the financial condition and the
results of operations of the Company and its Subsidiaries as of the dates and
for the periods indicated. Since the date of the last audited financial
statements of the Company, no event, development or circumstance has occurred or
exists that could reasonably be expected to have a Material Adverse Effect.

        Section 4.3    Enforceable Obligations; Authorization.    The Loan
Documents are legal, valid and binding obligations of the Company and the
Guarantors, enforceable in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency and other similar laws affecting creditors
rights generally and by general equitable principles. The execution, delivery
and performance of the Loan Documents have all been duly authorized by all
necessary action; are within the power and authority of the Company and the
Guarantors; do not and will not contravene or violate any Legal Requirement or
the Organizational Documents of the Company or any Guarantors; do not and will
not

28

--------------------------------------------------------------------------------




result in the breach of, or constitute a default under, any agreement or
instrument by which the Company or any Guarantors or any of their respective
Property may be bound or affected; and do not and will not result in the
creation of any Lien upon any Property of the Company or any Guarantors except
as expressly contemplated therein. All necessary permits, registrations and
consents for the execution, delivery and performance by the Company and its
Subsidiaries of the Loan Documents have been obtained.

        Section 4.4    Other Debt.    Neither the Company nor any of its
Subsidiaries is in default in the payment of any other Indebtedness or under any
agreement, mortgage, deed of trust, security agreement or lease to which it is a
party, the result of which has, would or could reasonably be expected to have a
Material Adverse Effect.

        Section 4.5    Litigation.    There is no litigation or administrative
proceeding pending or, to the knowledge of the Company, threatened against, nor
any outstanding judgment, order or decree affecting, the Company or any of its
Subsidiaries before or by any Governmental Authority or arbitral body which in
the aggregate have, or if adversely determined, could reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any of its Subsidiaries
is in default with respect to any material judgment, order or decree of any
Governmental Authority.

        Section 4.6    Title.    Each of the Company and its Subsidiaries has
good and marketable title to its Property (other than negligible assets not
material to the operations of the Company or any of its Subsidiaries), free and
clear of all Liens except for Incidental Liens.

        Section 4.7    Taxes.    Each of the Company and its Subsidiaries has
filed all tax returns required to have been filed and paid all taxes shown
thereon to be due, except those for which extensions have been obtained and
except for those which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained in
accordance with Generally Accepted Accounting Principles.

        Section 4.8    Subsidiaries.    As of the date hereof, the Company has
no Subsidiaries other than as listed on Schedule 4.8 attached hereto. Except as
expressly indicated on Schedule 4.8 attached hereto, each of the Company's
Subsidiaries is wholly owned by the Company.

        Section 4.9    Representations by Others.    All representations and
warranties made by or on behalf of the Company or any of its Subsidiaries in any
Loan Document shall constitute representations and warranties of the Company
hereunder.

        Section 4.10    Permits, Licenses, Etc.    The Company and each of its
Subsidiaries possess all permits, licenses, patents, patent rights or licenses,
trademarks, trademark rights, trade names, trade name rights and copyrights
which are required to conduct its business, and which the failure of the Company
or any of its Subsidiaries to so possess would or could reasonably be expected
to have a material adverse affect on the financial condition or operations of
the Company and its Subsidiaries on a consolidated basis.

        Section 4.11    ERISA.    No Reportable Event (as defined in
Section 4043(b) of ERISA but excluding those events as to which the 30-day
notice period is waived by applicable regulations) has occurred with respect to
any Plan. Each Plan complies in all material respects with all applicable
provisions of ERISA, and the Company and each of its Subsidiaries have filed all
reports required by ERISA and the Code to be filed with respect to each Plan.
The Company has no knowledge of any event which could result in a liability of
the Company or any of its Subsidiaries to the Pension Benefit Guaranty
Corporation other than for applicable premiums. No accumulated funding
deficiency (as defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, exists with respect to any Plan. No event has occurred
and no condition exists that might reasonably be expected to constitute grounds
for a Plan to be terminated under circumstances which would cause the lien
provided under Section 4068 of ERISA to attach to any Property of the Company or
any of its

29

--------------------------------------------------------------------------------




Subsidiaries. No event has occurred and no condition exists that might
reasonably be expected to cause the lien provided under Section 302 of ERISA or
Section 412 of the Code to attach to any Property of the Company or any of its
Subsidiaries.

        Section 4.12    Condition of Property.    The Property used or to be
used in the continuing operations of the Company and its Subsidiaries, when
taken as a whole, is in good repair, working order and condition.

        Section 4.13    Assumed Names.    Neither the Company nor any of its
Subsidiaries is currently conducting its business under any assumed name or
names, except as set forth on Schedule 4.13 attached hereto.

        Section 4.14    Investment Company Act.    Neither the Company nor any
of its Subsidiaries is an investment company within the meaning of the
Investment Company Act of 1940, as amended, or, directly or indirectly,
controlled by or acting on behalf of any Person which is an investment company,
within the meaning of said Act.

        Section 4.15    Margin Stock.    The Company is not engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Loan will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock, other than in respect of the Transaction.

        Section 4.16    Agreements.    Schedule 4.16 attached hereto is a
complete and correct list of (i) all credit agreements for borrowed money (other
than the indebtedness governed hereby), indentures and capitalized leases and
all Property subject to any Lien securing such Indebtedness or lease obligation,
(ii) each letter of credit and guaranty for which the liability or potential
liability of the Company and its Subsidiaries on a consolidated basis is in
excess of $250,000, (iii) all other material instruments in effect as of the
date hereof providing for, evidencing, securing or otherwise relating to any
indebtedness for borrowed money of the Company or any of its Subsidiaries (other
than the Indebtedness hereunder and Indebtedness secured by Incidental Liens),
and (iv) all obligations of the Company or any of its Subsidiaries to issuers of
appeal bonds issued for account of the Company or any of its Subsidiaries. The
Company shall, upon request by the Agent, deliver to the Agent and the Lenders a
complete and correct copy of all such credit agreements, indentures, capitalized
leases, letters of credit, guarantees and other instruments or leases described
in Schedule 4.16 or arising after the date hereof, including any modifications
or supplements thereto, as in effect on the date hereof.

        Section 4.17    Environmental Matters.    No activity of the Company or
any of its Subsidiaries requires any Environmental Permit which has not been
obtained and which is not now in full force and effect, except to the extent
failure to have any such Environmental Permit could not reasonably be expected
to have a Material Adverse Effect. The Company and its Subsidiaries are in
compliance with all limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any applicable Requirement of Environmental Law or Environmental Permit, except
where failure to be in such compliance could not reasonably be expected to have
a Material Adverse Effect. The Company and its Subsidiaries (and, to the best
knowledge of the Company, each of the prior owners or operators and predecessors
in interest with respect to any of its or its Subsidiaries' Property) (i) have
obtained and maintained in effect all Environmental Permits, the failure to
obtain which could reasonably be expected to have a Material Adverse Effect,
(ii) along with their respective Property have been and are in compliance with
all applicable Requirements of Environmental Law and Environmental Permits where
such failure to comply therewith could reasonably be expected to have a Material
Adverse Effect, (iii) along with their Property are not subject to any
(A) Environmental Claims or (B) Environmental Liabilities, in either case direct
or contingent, and whether known or unknown, arising from or based upon any act,
omission, event, condition or circumstance occurring or existing on or prior to
the date hereof which could reasonably be expected to have a Material Adverse
Effect, and (iv) have not received individually or collectively

30

--------------------------------------------------------------------------------




any notice of any violation or alleged violation of any Requirements of
Environmental Law or Environmental Permit or any Environmental Claim in
connection with their respective Property which could reasonably be expected to
have a Material Adverse Effect. The present and future liability (including any
Environmental Liability and any other damage to Persons or Property), if any, of
the Company and with respect to the Property of any of the Company or any of its
Subsidiaries which is reasonably expected to arise in connection with
Requirements of Environmental Law, Environmental Permits and other environmental
matters will not have a Material Adverse Effect on the Company and its
Subsidiaries on a consolidated basis.

        Section 4.18    Solvency.    The Company and its Subsidiaries are, on a
consolidated basis, Solvent.

        Section 4.19    Target Representations.    As to any date of
determination prior to the consummation of the Merger, the Company makes the
Target Representations, except where the failure of any Target Representation to
be true and correct on such date would not be material and adverse to the
interests of the Lenders.


ARTICLE V—AFFIRMATIVE COVENANTS


        The Company covenants and agrees with the Agent and the Lenders that
prior to the termination of this Agreement it will do, cause each of its
Subsidiaries to do, and if necessary cause to be done, each and all of the
following:

        Section 5.1    Taxes, Existence, Regulations, Property, Etc.    At all
times (a) pay when due all taxes and governmental charges of every kind upon it
or against its income, profits or property, unless and only to the extent that
the same shall be contested in good faith and reserves deemed adequate by the
Agent have been established therefor; (b) do all things necessary to preserve
its corporate existence, qualifications, rights and franchises in all States
where such qualification is necessary or desirable; (c) comply in all material
respects with all applicable Legal Requirements (including all applicable
Requirements of Environmental Laws) in respect of the conduct of its business
and the ownership of its Property; and (d) cause its Property to be protected,
maintained and kept in good repair and make all replacements and additions to
its Property as may be reasonably necessary to conduct its business properly and
efficiently.

        Section 5.2    Financial Statements and Information.    Furnish to the
Agent and each Lender copies of each of the following: (a) as soon as available
and in any event within ninety (90) days after the end of each fiscal year of
the Company, Annual Audited Financial Statements of the Company and its
Subsidiaries, prepared on a consolidated basis; (b) as soon as available and in
any event within forty-five (45) days after the end of each quarter (excluding
the fourth quarter) of each fiscal year of the Company, Quarterly Unaudited
Financial Statements of the Company and its Subsidiaries, prepared on a
consolidated basis; (c) concurrently with the financial statements provided for
in clauses (a) and (b) hereof, an Officer's Certificate which shall include such
schedules, computations and other information, in reasonable detail, as may be
reasonably required by the Agent or any Lender to demonstrate compliance with
the covenants set forth herein or reflecting any non-compliance therewith as of
the applicable date, all certified as true, correct and complete by a
Responsible Officer of the Company; (d) promptly upon their becoming available,
all financial statements (other than the Annual Audited Financial Statements and
Quarterly Unaudited Financial Statements), registration statements, reports and
proxy statements which the Company or any of its Subsidiaries may file with the
Securities and Exchange Commission, and (e) such other information relating to
the financial condition and affairs of the Company and any of its Subsidiaries
as from time to time may be reasonably requested by the Agent or any Lender. In
addition to the financial information and reports to be delivered in accordance
with the prior sentence, if the most recent Annual Audited Financial Statements
or Quarterly Unaudited Financial Statements of the Company, as applicable,
demonstrate that the financial condition of the Company and its Subsidiaries, on
a consolidated basis, has been negatively

31

--------------------------------------------------------------------------------




impacted as at the end of the immediately preceding fiscal quarter or fiscal
year represented by such Annual Audited Financial Statements or Quarterly
Unaudited Financial Statements, as applicable, for one or more reasons (said
determination of negative impact to be made by the Agent in its reasonable
discretion), upon the periodic request of the Agent (until the conditions
attributable to such negative impact have been addressed and rectified to the
reasonable satisfaction of the Agent), the Company agrees that it shall promptly
provide the Agent and the Lenders with additional information relating to the
financial condition and affairs of the Company and its Subsidiaries as may be
reasonably requested by the Agent, including, but not limited to, reports
setting out in sufficient detail the financial performance of each retail
location for any and all stores and operations maintained by the Company and/or
any of its Subsidiaries.

        Notwithstanding the foregoing, information required to be delivered
pursuant to clauses (a), (b) and (d) of this Section 5.2 shall be deemed to have
been delivered if such information shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov and the Company shall
have notified the Agent of the availability of all such financial information;
provided, that the Company shall deliver paper copies of such information to the
Agent or any Lender that reasonably requests such delivery. Information required
to be delivered pursuant to this Section 5.2 (other than a Notice of Default)
may also be delivered by electronic means pursuant to Section 9.2(b).

        Section 5.3    Financial Tests.    (a) Have at all times a FIXED CHARGE
COVERAGE RATIO of not less than 1.50 to 1.00; and (b) have at all times a
LEVERAGE RATIO of not more than 3.00 to 1.00.

        Section 5.4    Inspection.    Permit the Agent and the Lenders to
inspect its Property, to examine its files, books and records and make and take
away copies thereof, and to discuss its affairs with its officers and
accountants, all at such times and intervals and to such extent as the Agent or
any Lender may reasonably desire; provided that, in the absence of an Event of
Default, no more than one such visit shall be permitted at the expense of the
Company in any fiscal year.

        Section 5.5    Further Assurances.    Promptly execute and deliver any
and all other and further instruments which may be requested by the Agent or any
Lender to cure any defect in the execution and delivery of any Loan Document or
more fully to describe particular aspects of the Company's agreements set forth
in the Loan Documents or so intended to be.

        Section 5.6    Books and Records.    Maintain books of record and
account in accordance with Generally Accepted Accounting Principles.

        Section 5.7    Insurance.    Maintain at all times insurance with such
insurers, on such of its Property, officers, directors and employees, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size and engaged in businesses substantially similar to its businesses,
and furnish the Agent satisfactory evidence thereof promptly upon request.

        Section 5.8    ERISA.    At all times: (a) make contributions to each
Plan in a timely manner and in an amount sufficient to comply with the minimum
funding standards requirements of ERISA; (b) immediately upon acquiring
knowledge of (i) any Reportable Event in connection with any Plan for which no
administrative or statutory exemption exists or (ii) any "prohibited
transaction", as such term is defined in Section 4975 of the Code, in connection
with any Plan, that could result in the imposition of material damages or a
material excise tax on the Company, furnish the Agent a statement executed by a
Responsible Officer of the Company setting forth the details thereof and the
action which the Company or any such Subsidiary proposes to take with respect
thereto and, when known, any action taken by the Internal Revenue Service with
respect thereto; (c) notify the Agent promptly upon receipt by the Company or
any of its Subsidiaries of any notice of the institution of any proceedings or
other actions which may result in the termination of any Plan by the Pension
Benefit Guaranty Corporation and furnish the Agent with copies of such notice;
(d) pay when due all required premium payments to

32

--------------------------------------------------------------------------------




the Pension Benefit Guaranty Corporation; (e) furnish the Agent with copies of
the annual report for each Plan filed with the Internal Revenue Service not
later than ten (10) days after the Agent requests such report; (f) furnish the
Agent with copies of any request for waiver of the funding standards or
extension of the amortization periods required by Sections 303 and 304 of ERISA
or Section 412 of the Code promptly after the request is submitted to the
Secretary of the Treasury, the Department of Labor or the Internal Revenue
Service, as the case may be; and (g) pay when due all installment contributions
required under Section 302 of ERISA or Section 412 of the Code or within 10 days
of a failure to make any such required contributions furnish the Agent with
written notice of such failure.

        Section 5.9    Use of Proceeds.    Subject to the terms and conditions
contained herein, use the proceeds of the Loans (a) to finance the Tender Offer
and the Merger, (b) to refinance certain existing Indebtedness of the Target and
(c) to pay costs and expenses relating to the Transactions. No proceeds of the
Loans shall be used in violation of Regulation U of the Board of Governors of
the Federal Reserve System or any successor regulation thereof or of any other
rule, statute or regulation governing Margin Stock from time to time.

        Section 5.10    Additional Guaranties.    Notify the Agent promptly upon
creation or acquisition by the Company or any of its Subsidiaries of any
additional Subsidiary of the Company after the date hereof, and in connection
therewith, furnish the Agent with the Organizational Documents of such newly
acquired or created Subsidiary and sufficient information to disclose to the
Agent in reasonable detail the ownership structure and capitalization of such
Subsidiary, and, except with respect to a Non-Guarantor Subsidiary, promptly
cause such newly created or acquired Subsidiary of the Company to execute and
deliver to the Agent for the ratable benefit of the Lenders and the lenders
under the Revolving Credit Facility, a Joinder Agreement, together with such
related certificates, opinions, and documents as the Agent or any Lender may
reasonably require.

        Section 5.11    Notice of Events.    Notify the Agent immediately upon
acquiring knowledge of the occurrence of, or if the Company or any of its
Subsidiaries causes or intends to cause, as the case may be: (1) the institution
of any lawsuit or administrative proceeding affecting the Company or any of its
Subsidiaries, the adverse determination under which could reasonably be expected
to have a Material Adverse Effect; (2) the occurrence of any Material Adverse
Effect; (3) any Event of Default or any Default, together with a detailed
statement by an appropriate officer or other responsible party acceptable to the
Agent on behalf of the Company of the steps being taken to cure the effect of
such Event of Default or Default; (4) the occurrence of a default or event of
default by the Company or any of its Subsidiaries under any agreement or series
of related agreements to which it is a party, which default or event of default
could reasonably be expected to have a Material Adverse Effect; and (5) any
material change in the accuracy of the representations and warranties of the
Company or any of its Subsidiaries in this Agreement or any other Loan Document.
The Company will notify, or cause each Guarantor to notify, the Agent in writing
within 30 days prior to the date that the Company or any Guarantor changes its
name or the location of its chief executive office or principal place of
business or the place where it keeps its books and records. Any notice of a name
change delivered to the Agent shall be accompanied by such certificates of
Governmental Authorities as the Agent or any Lender may require substantiating
such name change.

        Section 5.12    Environmental Matters.    Without limiting the
generality of Section 5.1(c) hereof, (a) comply in all material respects with
all limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in any applicable
Requirement of Environmental Law or Environmental Permit; (b) obtain and
maintain in effect all Environmental Permits, the failure to obtain which could
reasonably be expected to have a Material Adverse Effect; and (c) keep its
Property free of any Environmental Claims or Environmental Liabilities which
could reasonably be expected to have a Material Adverse Effect.

33

--------------------------------------------------------------------------------




        Section 5.13    End of Fiscal Year.    The Company shall cause each of
its fiscal years and each of its Subsidiaries' fiscal years to end on the last
Sunday of each September.

        Section 5.14    Consummation of Merger.    The Company shall use
commercially reasonable efforts to consummate the Merger within 90 days
following the Effective Date.

        Section 5.15    Maintenance of Ratings.    The Company shall use
commercially reasonable efforts to maintain corporate family (or equivalent)
ratings from each of Moody's and S&P.

        Section 5.16    Covenant to Guarantee Obligations and Give
Security.    Except in connection with the Disclosed Divestitures listed in
part A of Schedule 1.1(a), the Loan Parties will upon (x) the request of the
Agent, (y) the formation or acquisition of any new direct or indirect
Subsidiaries by any Loan Party or (z) the acquisition of any material property
by any Loan Party, in each case at the Loan Parties' expense:

        (a)   Grant the Collateral Agent for the ratable benefit of the Lenders
and the lenders under the Revolving Credit Facility, and upon the terms and
conditions set forth in Security Agreement A, a security interest in, each Loan
Party's right, title and interest in and to the Collateral pursuant to the terms
of the Security Agreement A.

        (b)   within 15 days after such request, formation or acquisition,
(i) cause each such Subsidiary to duly execute and deliver to the Agent such
guaranties or guaranty supplements so as to cause such Subsidiary to guarantee
all of the Guaranteed Obligations, as defined in the Guaranty, (ii) duly execute
and deliver, and cause each such Subsidiary and each direct and indirect parent
of such Subsidiary (if it has not already done so) to duly execute and deliver,
to the Collateral Agent, pledges, assignments, security agreement supplements
and other security agreements covering the Collateral and, as specified by and
in form and substance reasonably satisfactory to the Agent, securing payment of
all the obligations of the applicable Loan Party or such Subsidiary, as the case
may be, under the Loan Documents and the Revolving Credit Facility and
constituting Liens on all such Collateral, or (iii) take whatever action,
including to file Uniform Commercial Code financing statements, as may be
necessary or advisable in the opinion of the Agent to vest in the Collateral
Agent (or its designee) valid and subsisting Liens in the Collateral as provided
in this Section 5.16(b),

        (c)   within 60 days after such request, formation or acquisition,
deliver to the Agent, upon the request of the Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Collateral Agent and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the Agent as
to the matters contained in clause (b) above, as to such guaranties, guaranty
supplements, pledges, assignments, security agreement supplements and security
agreements being legal, valid and binding obligations of each Loan Party party
thereto enforceable in accordance with their terms, as to the matters contained
in clause (b)(ii) above, as to such recordings, filings, notices, endorsements
and other actions being sufficient to create valid perfected Liens on such
Collateral to the extent a Lien can be created by filing under the Uniform
Commercial Code, and as to such other matters as the Agent may reasonably
request, in each case to the extent that such Collateral has a value in excess
of $10,000,000.

        (d)   The Loan Parties will, upon the incurrence of inter-company debt
not included in Part II of Schedule I to Security Agreement A on the Effective
Date, promptly cause each Subsidiary payee under such inter-company debt to
execute and deliver to the Collateral Agent, pledges, assignments, and security
agreement supplements and other security agreements covering such Collateral and
as specified by and in form and substance reasonably satisfactory to the Agent,
securing payment of all the obligations of the applicable Loan Party or such
Subsidiary, as the case may be, under the Loan Documents and the Revolving
Credit Facility and constituting Liens on all such Collateral

34

--------------------------------------------------------------------------------






        (e)   at any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action as
the Agent may reasonably deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such guaranties,
pledges, assignments, security agreement supplements and security agreements in
the Collateral.

        Section 5.17    Covenant to Give Additional Security.    At any time
during the Additional Security Period the Loan Parties will upon (x) the request
of the Agent, (y) the formation or acquisition of any new direct or indirect
Subsidiaries by any Loan Party or (z) the acquisition of any material property
by any Loan Party, then the Loan Parties shall, in each case at the Loan
Parties' expense:

        (a)   Grant the Collateral Agent for the ratable benefit of the Lenders
and the lenders under the Revolving Credit Facility, and upon the terms and
conditions set forth in the Security Agreement B, a security interest in, each
Loan Party's right, title and interest in and to the Additional Collateral
pursuant to the terms of the Security Agreement B.

        (b)   within 15 days after such request, formation or acquisition,
(i) duly execute and deliver, and cause each such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to duly
execute and deliver, to the Collateral Agent, a supplement to Security Agreement
B, securing payment of all the obligations of the applicable Loan Party or such
Subsidiary, as the case may be, under the Loan Documents and the Revolving
Credit Facility and constituting Liens on all such properties, provided that no
real property (or interest therein) shall be subjected to a security interest in
favor of the Agent for the benefit of the Lenders, or (ii) take whatever action
contemplated by Security Agreement B, including to file Uniform Commercial Code
financing statements, as may be necessary or advisable in the opinion of the
Agent to vest in the Agent (or its designee) valid and subsisting Liens as
provided in this Section 5.17(b).

        (c)   within 60 days after such request, formation or acquisition,
deliver to the Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Agent and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the Agent as
to the matters contained in clauses (a) and (b) above, as the Agent may
reasonably request, in each case to the extent that such Additional Collateral
has a value in excess of $10,000,000.

        (d)   at any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action
contemplated under Security Agreement B and as the Agent may reasonably deem
necessary or desirable in obtaining the full benefits of, or in perfecting and
preserving the Liens of, such guaranties, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
security agreements.


ARTICLE VI—NEGATIVE COVENANTS


        The Company covenants and agrees with the Agent and the Lenders that
prior to the termination of this Agreement it will not, and will not suffer or
permit any of its Subsidiaries to, do any of the following:

        Section 6.1    Indebtedness.    Create, incur, suffer or permit to
exist, or assume or guarantee, directly or indirectly, or become or remain
liable with respect to any Indebtedness, whether direct, indirect, absolute,
contingent or otherwise, except the following:

        (a)   Indebtedness pursuant to this Agreement, the Guaranties and any
other Loan Document;

        (b)   Indebtedness under the Revolving Credit Facility including,
without limitation, the letters of credit under the Revolving Credit Facility
which are permitted under Section 6.1(1) hereof, in

35

--------------------------------------------------------------------------------






an aggregate principal amount (as to the loans thereunder) not to exceed
$350,000,000 at any time outstanding;

        (c)   in addition to and cumulative of any other Indebtedness permitted
in this Section 6, in the case of the Company only, Unsecured Borrowed Debt;
provided that, immediately before and immediately after the incurrence of such
Unsecured Borrowed Debt, the Company and its Subsidiaries shall be in pro forma
compliance with the financial covenants set forth in Section 5.3 hereof;

        (d)   Indebtedness secured by Liens permitted by Section 6.2 hereof;

        (e)   secured Indebtedness of the Company and Indebtedness of any one or
more of the Company's Subsidiaries, provided, that the aggregate amount of all
such Indebtedness outstanding at any time (exclusive of Indebtedness permitted
in Section 6.1(i) hereof) may not exceed five percent (5%) of Consolidated Net
Worth;

        (f)    other liabilities existing on the date of this Agreement and set
forth on Schedule 4.16 attached hereto, and all renewals and extensions (but not
increases) thereof, provided that there shall be no material change in the
obligors thereunder;

        (g)   current accounts payable and unsecured current liabilities, not
the result of borrowings, to vendors, suppliers and persons providing services,
for expenditures on ordinary trade terms for goods and services normally
required by the Company or any of its Subsidiaries in the ordinary course of its
business;

        (h)   agreements of intent to acquire a Person issued by the Company or
any of its Subsidiaries in anticipation of acquiring such Person if such
acquisition is permitted under the terms and conditions of this Agreement;

        (i)    the Indebtedness of any Subsidiary of the Company to the Company
or to any Guarantor, as permitted in Section 6.7(f) of this Agreement;

        (j)    guarantees by the Company or any of its Subsidiaries of the
Indebtedness of any of their respective Subsidiaries permitted to be incurred,
created or existing pursuant to Section 6.3, provided, that such guarantees are
not directly or indirectly secured by any Liens;

        (k)   current and deferred taxes;

        (l)    any obligation under or in respect of outstanding letters of
credit (including without limitation, letters of credit under the Revolving
Credit Facility), acceptances and similar obligations created for the account of
the Company or any of its Subsidiaries, and any Hedging Agreements (other than
the Credit Facility Hedging Agreements) entered into by the Company and its
Subsidiaries in the ordinary course; provided that the sum of (i) the aggregate
amount of such Indebtedness and (ii) the aggregate amount of Contingent
Obligations outstanding at any time for the Company and its Subsidiaries, on a
consolidated basis, may not exceed five percent (5%) of Consolidated Net Worth;

        (m)  Indebtedness or other obligations of the Company under Capital
Lease Obligations for equipment for use in new retail locations hereafter opened
and operated by the Company or any of its Subsidiaries, so long as the
capitalized amount of such obligations hereafter entered into does not exceed
five percent (5%) of Consolidated Net Worth in the aggregate, together with
guaranties of such obligations by any or all Subsidiaries of the Company now or
hereafter existing; and

        (n)   Indebtedness evidenced by those certain zero coupon convertible
subordinated debentures of the Company due 2018 which are governed by that
certain Indenture dated March 2, 1998, by

36

--------------------------------------------------------------------------------






and among the Company and Chase Bank of Texas, National Association, Trustee,
outstanding on the date hereof.

        (o)   Indebtedness of Target under its Convertible Senior Debentures.

        (p)   any obligation under or in respect of outstanding letters of
credit (excluding the letters of credit issued under the Revolving Credit
Facility) or other workers' compensation coverage payment or reimbursement
obligations secured by cash or cash equivalents created for the account of the
Company or any of its Subsidiaries as fiscal security for, or otherwise in
connection with, workers' compensation coverage secured for the Company and/or
any of its Subsidiaries (it being agreed that any letters of credit or other
such payment or reimbursement obligations issued in accordance with the
provisions of this Section 6.1(p) shall not be included within letters of credit
for purposes of determining compliance with Section 6.1(l) hereof or included
within Contingent Obligations for purposes of determining compliance with
Section 6.3 hereof).

The Company, the Agent, the Lenders and each Guarantor (by its execution of a
Guaranty or a Joinder Agreement) agree that, notwithstanding anything contained
in this Section 6.1, in Section 6.7(f) or in any other provision contained in
this Agreement which may appear to be to the contrary, any and all Indebtedness
of (i) the Company from time to time owed to any Subsidiary of the Company or of
(ii) any Subsidiary of the Company from time to time owed to the Company or to
any Guarantor (together with any and all Liens from time to time securing the
same as permitted by Section 6.2(f) hereof) is hereby made and at all times
hereafter shall be inferior and subordinate in all respects to the Indebtedness
from time to time owing to the Agent or any Lender pursuant hereto and to any
Lien, if any, from time to time hereafter securing any of such Indebtedness
pursuant to the terms hereof.

        Section 6.2    Liens.    Create or suffer to exist any Lien upon any of
its Property now owned or hereafter acquired, or acquire any Property upon any
conditional sale or other title retention device or arrangement or any purchase
money security agreement; or in any manner directly or indirectly sell, assign,
pledge or otherwise transfer any of its accounts or contract rights; provided,
however, that the Company and its Subsidiaries (or any of them) may create or
suffer to exist:

        (a)   Liens in effect on the date hereof and which are described on
Schedule 6.2(a) attached hereto, provided, that the Property covered thereby
does not increase either in quantity or value;

        (b)   Liens securing any Indebtedness otherwise permitted pursuant to
Sections 6.1(e) and (l) hereof, provided that the aggregate amount of all such
secured Indebtedness outstanding at any time may not exceed five percent (5%) of
Consolidated Net Worth;

        (c)   Liens in favor of the Collateral Agent pursuant to the terms of
Security Agreement A and/or Security Agreement B, as applicable;

        (d)   Incidental Liens;

        (e)   purchase money security interests and liens in Equipment and/or
real property of the Company or any of its Subsidiaries in favor of the seller
or sellers of such Equipment and/or real property or their successors and
assigns, or purchase money security interests and liens in favor of any
third-party lender which loaned the money to purchase any such Equipment and/or
real property to the Company or such Subsidiary, provided, that neither the
sales price of, nor the amount of any loan made to acquire any of, such
Equipment and/or real property is greater than the fair value of such Equipment
and/or real property so acquired;

        (f)    Liens in favor of the Company or any Guarantor securing any
Indebtedness owed by a Subsidiary of the Company permitted pursuant to
Section 6.1(i) hereof;

37

--------------------------------------------------------------------------------





        (g)   informational filings of financing statements against the Company
or any of its Subsidiaries by lessors under any operating lease or any permitted
Capital Lease Obligation now or hereafter entered into by the Company or any of
its Subsidiaries with any lessor, so long as the applicable financing statement
covers only the asset or assets leased pursuant to the applicable operating
lease or Capital Lease Obligation; and

        (h)   Liens against cash or cash equivalents of the Company and/or any
of its Subsidiaries securing the obligations of, under or in respect of
outstanding letters of credit or other workers' compensation coverage payment or
reimbursement obligations otherwise permitted pursuant to Section 6.1(o) hereof;

provided, however, that, notwithstanding anything contained above in this
Section 6.2 to the contrary, in no event may the Company or any Subsidiary of
the Company ever create or suffer to exist any Lien upon any of the Stock of any
of its Subsidiaries, directly or indirectly, in favor of any Person other than
the Agent for the benefit of the Lenders and, subject to subsection (d) above,
under the Revolving Credit Facility, create or suffer to exist any agreement,
whether oral or in writing, with any Person other than the Agent and the Lenders
pursuant to this Section 6.2, and, subject to subsection (d) above, under the
Revolving Credit Facility, which would or could prohibit the Company or any of
its Subsidiaries from creating or permitting to exist any Lien in favor of the
Agent or the Lenders for the benefit of all of the Lenders for Indebtedness from
time to time arising under this Agreement.

        Section 6.3    Contingent Obligations.    Except for guaranties by
Subsidiaries of the Company which are otherwise permitted by Sections 6.1(l) and
6.1(m) hereof, and the Guaranties, create, incur, suffer or permit to exist,
directly or indirectly, any Contingent Obligations if such Contingent
Obligations would cause the sum of (a) the aggregate amount of Contingent
Obligations outstanding for the Company and its Subsidiaries, and (b) the
aggregate amount of outstanding Indebtedness permitted by Section 6.1(l), on a
consolidated basis, to exceed five percent (5%) of Consolidated Net Worth.

        Section 6.4    Mergers, Consolidations and Dispositions and Acquisitions
of Assets.    In any single transaction or series of related transactions,
directly or indirectly:

        (a)   Wind up its affairs, liquidate or dissolve;

        (b)   Be a party to any merger or consolidation (other than the Merger)
and except as permitted under Section 6.4(e);

        (c)   Sell, convey, lease or otherwise dispose of all or any material
part of the assets (except for the sale of inventory in the ordinary course of
business) of the Company and/or its Subsidiaries, or agree to take any such
action, if such sale, lease or conveyance of assets is not otherwise permitted
for the applicable fiscal year by Section 6.4(z) hereof;

        (d)   Sell, assign, pledge, transfer or otherwise dispose of, or in any
way part with control of, any Stock of any of its Subsidiaries or any
Indebtedness or obligations of any character of any of its Subsidiaries, or
permit any such Subsidiary so to do with respect to any Stock of any other
Subsidiary or any Indebtedness or obligations of any character of the Company or
any of its other Subsidiaries, or permit any of its Subsidiaries to issue any
additional Stock other than (i) to the Company or any of its Subsidiaries or
(ii) to purchase or acquire for a consideration any Stock of the Company or any
of its other Subsidiaries to the extent permitted under Section 6.11(a) hereof;
or

        (e)   Take any action with a view toward dissolution, liquidation or
termination;

provided, however, that:

        (x)   Any of the Company's Subsidiaries may merge or consolidate with
any one or more of the Company's other Subsidiaries, or with any other Business
Entity or Business Entities; provided

38

--------------------------------------------------------------------------------



that each surviving Business Entity after any such merger or consolidation shall
be a wholly-owned Subsidiary of the Company or of a wholly-owned Subsidiary of
the Company, and, provided, further, that the surviving Business Entity shall
simultaneously with such merger, execute and deliver to the Agent a Notice of
Assumption, appropriately completed;

        (y)   Any of the Company's Subsidiaries may (i) sell, transfer or
otherwise dispose of any Stock of the Company or any of its Subsidiaries to the
Company or another Subsidiary of the Company or (ii) sell, lease, transfer or
otherwise dispose of any of its assets to another Subsidiary of the Company;
provided that if all or substantially all of the transferring Subsidiary's
assets are being sold, leased, transferred or otherwise disposed of, then the
Subsidiary to whom the sale, lease, transfer or disposition was made must,
unless it is already a Guarantor, simultaneously execute and deliver to the
Agent a Notice of Assumption. If such transferring Subsidiary is a wholly-owned
Subsidiary of the Company, it may wind up its affairs, liquidate or dissolve
following the consummation of any such sale, lease, transfer or disposal of all
or substantially all of its assets; and

        (z)   Subject to the limitations set forth below, (i) (A) a proposed
sale, lease or conveyance of assets of one or more of the Subsidiaries of the
Company (a "Permitted Asset Disposition") or (B) a proposed sale of the Stock of
one or more Subsidiaries of the Company (a "Permitted Stock Disposition"), in a
single transaction or series of related transactions, to a Person or Persons
which is not or are not an Affiliate or Affiliates of the Company or any of its
Subsidiaries, on an arms-length basis, may occur in any fiscal year of the
Company so long as the aggregate consideration paid by such acquiring Person or
Persons (inclusive of the fair value of any non-cash Property received as
consideration) from all Permitted Asset Dispositions and all Permitted Stock
Dispositions which occur during such fiscal year does not exceed five percent
(5%) of Consolidated Net Worth and (ii) the Company may consummate the Disclosed
Divestitures; provided, however, that no Permitted Asset Disposition (other than
a Disclosed Divestiture) or Permitted Stock Disposition may occur if a Default
shall have then occurred and is then continuing or would be caused by such
proposed Permitted Asset Disposition or Permitted Stock Disposition, in each
case if consummated; provided further that the ability to consummate such
Disclosed Divestiture shall not constitute a waiver of any such Default.

        Section 6.5    Nature of Business.    Materially change the nature of
its business or enter into any business which is substantially different from
the business in which it is presently engaged; provided, however, that vertical
integration within the natural foods industry shall not be deemed to be a
violation of this Section 6.5.

        Section 6.6    Transactions with Related Parties.    Enter into any
transaction, contract or agreement of any kind with any officer, director or
holder of any of the outstanding Stock of the Company or any of its Subsidiaries
(or any Affiliate of such Person), unless such transaction, contract or
agreement is made upon terms and conditions not less favorable to such Person
than those which could have been obtained from wholly independent and unrelated
sources. Other than pursuant to agreements of the Target in effect on the date
hereof, the Company will not permit the compensation of any officer,
stockholder, director, partner or proprietor of the Company or any of its
Subsidiaries to be excessive, taking into consideration the financial
circumstances of the Company or such Subsidiary and the position and
qualifications of such Person.

        Section 6.7    Loans and Investments.    Make, directly or indirectly,
any loan or advance to or have any Investment in any Person, or make any
commitment to make such loan, advance or Investment, except:

        (a)   Stock of any Subsidiary, subject to the terms of Section 6.7(h) as
to Investments in internet strategy lines of business;

39

--------------------------------------------------------------------------------



        (b)   Permitted Investment Securities;

        (c)   Stock received in the settlement of debts (created in the ordinary
course of business);

        (d)   travel advances in the ordinary course of business to officers and
employees;

        (e)   customer obligations and receivables owing to the Company and
arising out of sales or leases made or the rendering of services by the Company
in the ordinary course of business;

        (f)    so long as no Default shall have occurred and is then continuing,
and subject to the terms of Section 6.1 hereof, loans by the Company or any
Guarantor to any Subsidiary of the Company;

        (g)   so long as no Default has occurred and is then continuing, or
would result therefrom, loans to any Person which is not a Subsidiary of the
Company or of any of the Company's Subsidiaries, provided, that the aggregate of
all of such loans does not exceed at any time five percent (5%) of Consolidated
Net Worth; and

        (h)   so long as no Default shall have occurred and is then continuing,
or would result therefrom, Investments by the Company and/or any Guarantor in
internet strategy lines of business.

        Section 6.8    ERISA Compliance.    At any time permit any Plan to
engage in any "prohibited transaction" as defined in ERISA; incur any
"accumulated funding deficiency" as defined in ERISA; or be terminated in a
manner which could result in the imposition of a Lien on any Property of the
Company or any of its Subsidiaries pursuant to ERISA.

        Section 6.9    Credit Extensions.    Extend credit other than normal and
prudent extensions of credit to customers for goods and services in the ordinary
course of business.

        Section 6.10    Change in Accounting Method.    Make any material change
in accounting method except as may be required by Generally Accepted Accounting
Principles as they are from time to time in effect.

        Section 6.11    Redemption, Dividends and Distributions.    At any time
(1) each of the Company's Moody's and S&P rating have been downgraded below
Investment Grade, or (2) either of the Company's Moody's or S&P rating has been
downgraded by at least two categories below Investment Grade:

        (a)   Redeem, retire or otherwise acquire, directly or indirectly, any
shares of its Stock if such redemption or repurchase would cause the sum of
(A) and (B) below to exceed the sum of (i) $150,000,000, plus (ii) fifty percent
(50%) of the aggregate of Net Income, depreciation, amortization and non-cash
stock compensation expense of the Company and its Subsidiaries, on a
consolidated basis, for each fiscal quarter of the Company ending after
August 28, 2007 (said amount to not be adjusted or changed for a particular
fiscal quarter if the aggregate Net Income, depreciation, amortization and
non-cash stock compensation expense of the Company and its Subsidiaries, on a
consolidated basis, for such fiscal quarter is negative): (A) the aggregate cost
paid by the Company for such Stock so redeemed or repurchased on or after
July 1, 2007, as shown on the consolidated financial statements of the Company
and its Subsidiaries to be delivered pursuant to Sections 5.2(a) and (b) hereof;
and (B) the aggregate cash dividends paid by the Company to owners of Stock in
the Company on or after July 1, 2007;

        (b)   Pay any dividend except (i) dividends paid to the Company or any
Subsidiary of the Company which is a direct parent of the Subsidiary paying a
dividend, (ii) dividends payable in Stock or in rights or warrants to purchase
Stock, or (iii) cash dividends paid by the Company to owners of Stock in the
Company if the aggregate amount of such cash dividends payable by the Company to
owners of Stock in the Company on or after August 28, 2007, together with the
aggregate cost paid by the Company for Stock redeemed or repurchased on or after
July 1, 2007

40

--------------------------------------------------------------------------------






(as shown on the consolidated financial statements of the Company and its
Subsidiaries to be delivered pursuant to Sections 5.2(a) and (b) hereof), does
not exceed (i) $150,000,000, plus (ii) fifty percent (50%) of the aggregate of
Net Income, depreciation, amortization and non-cash stock compensation expense
of the Company and its Subsidiaries, on a consolidated basis, for each fiscal
quarter of the Company ending after July 1, 2007 (said amount to not be adjusted
or changed for a particular fiscal quarter if the aggregate Net Income,
depreciation, amortization and non-cash stock compensation expense of the
Company and its Subsidiaries, on a consolidated basis, for such fiscal quarter
is negative); or

        (c)   Make any other distribution of any Property or cash to
stockholders as such, except as permitted under Section 6.4(e)(y).

ARTICLE VII—EVENTS OF DEFAULT AND REMEDIES

        Section 7.1    Events of Default.    If any of the following events
shall occur, then the Agent may, unless directed to the contrary by the Required
Lenders in writing actually received by the Agent prior to the Agent doing so
(and, if directed by the Required Lenders, shall), do any or all of the
following: (1) without notice to the Company or any other Person, declare the
Loans and the Notes then outstanding to be, and thereupon the Loans and the
Notes shall forthwith become, immediately due and payable, together with all
accrued interest thereon, the Commitment Fees and all other amounts then payable
hereunder, without notice of any kind, notice of acceleration or of intention to
accelerate, presentment and demand or protest, or other notice of any kind all
of which are hereby expressly WAIVED by the Company; (2) without notice to the
Company, terminate the Commitments and thereupon all of the Lenders shall be
relieved of any obligation to make any additional Loans; (3) by notice in
writing to the Company, accelerate the Maturity Date to a date as early as the
date of the notice, and (4) exercise any and all other rights pursuant to the
Loan Documents:

        (a)   The Company shall fail to pay or prepay any principal of or
interest of any Loan, the Commitment Fees or any other obligation hereunder as
and when due and, solely in respect of interest, fees and obligations other than
principal, such failure remains uncured after three (3) Business Days, in the
case of interest, and five (5) Business Days, in the case of fees and such other
obligations, in each case from such due date; or

        (b)   The Company or any of its Subsidiaries (i) shall fail to pay at
maturity, or within any applicable period of grace, any principal of or interest
on any other borrowed money obligation in excess of $20,000,000 in principal
amount (unless such payment is being contested in good faith by appropriate
proceedings and adequate reserves have been provided therefor), (ii) shall
otherwise be in default under the provisions of any instrument or document
evidencing, securing or guaranteeing any other borrowed money obligation of the
Company or any of its Subsidiaries, including, without limitation, in respect of
the Revolving Credit Facility, in excess of $20,000,000 in principal amount if
such default continues beyond any applicable grace or curative period, if any,
and such default would entitle the holder of such borrowed money obligation to
declare such obligation to be due prior to its stated maturity, or (iii) is in
default under or in violation of any Legal Requirement, which failure could or
does have a Material Adverse Effect; or

        (c)   Any representation or warranty made in connection with any Loan
Document shall prove to have been materially incorrect, false or misleading when
made or deemed to have been made; or

        (d)   Default shall occur in the punctual and complete performance of
(i) any of the affirmative covenants contained in Section 5 (other than
Section 5.3) and such default shall not be cured within ten (10) days after the
Agent has given written notice to the Company that such default has occurred,
(or immediately in the case of Sections 5.14, 5.16, or 5.17) (ii) any of the

41

--------------------------------------------------------------------------------






negative covenants contained in Section 6, or (iii) any covenant contained in
Section 5.3 or any other covenant of the Company or any other Person contained
in any Loan Document; or

        (e)   Any judgments or orders in the aggregate for the payment of money
in excess of $20,000,000 shall be rendered against the Company or any of its
Subsidiaries at any time, regardless of whether the same is being appealed or
reserves established therefor or paid in full; provided, however, that any such
judgment or order shall not give rise to an Event of Default under this
Section 7.1(e) if and for so long as the amount of such judgment or order is
covered by a valid and binding policy of insurance in favor of the Company or
any of its Subsidiaries as to which coverage in respect of such claim has not
been disputed; or

        (f)    The Company or any Subsidiary of the Company shall claim, or any
court shall find or rule, that the Agent for the benefit of the Lenders does not
have a valid Lien on any Collateral or Additional Collateral, as the case may
be, having a value in the aggregate in excess of $5,000,000 which may have been
provided to secure the Indebtedness arising pursuant hereto from time to time by
the Company or any of its Subsidiaries; or

        (g)   Any order shall be entered in any proceeding against the Company
or any of its Subsidiaries decreeing the dissolution, liquidation or split-up
thereof, and such order shall remain in effect for thirty (30) days; provided,
however, the provisions of this subparagraph (g) shall not apply to any
divestiture by the Company or any of its Subsidiaries of any Subsidiary acquired
after the effective date of this Agreement as a result of anti-trust issues or
concerns; or

        (h)   The occurrence of an event of default or default under any Loan
Document other than this Agreement; or

        (i)    The Company or any of its Subsidiaries shall have concealed,
removed, or permitted to be concealed or removed, any part of its Property, with
intent to hinder, delay or defraud its creditors or any of them, or made or
suffered a transfer of any of its Property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or shall have made any
transfer of its Property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or

        (j)    A change shall occur in the assets, liabilities, financial
condition, business or affairs of the Company or any of its Subsidiaries which,
in the reasonable opinion of the Required Lenders, would or does have a Material
Adverse Effect; provided, however, the occurrence of any such Material Adverse
Effect shall not be deemed to be an Event of Default hereunder until the Agent
shall have provided the Company with written notice that the Required Lenders
have determined that such a Material Adverse Effect has occurred; or

        (k)   A Change of Control shall occur.

In addition to the actions permitted to be taken by the Agent under the terms of
the initial paragraph of this Section 7.1, if any of the following events shall
occur, then the Loans and the Notes together with all accrued interest thereon,
the Commitment Fees and all other amounts then payable hereunder shall
automatically, without demand, presentment, protest, notice of intent to
accelerate, notice of acceleration or other notice to any Person of any kind,
all of which are hereby expressly WAIVED by the Company, become immediately due
and payable and all Commitments shall be immediately and automatically
terminated and the Maturity Date shall immediately and automatically be
accelerated to the date of such occurrence:

        (x)   The Company or any of its Subsidiaries shall make a general
assignment for the benefit of creditors or shall petition or apply to any
tribunal for the appointment of a trustee, custodian, receiver or liquidator of
all or any substantial part of its business, estate or assets or shall commence
any proceeding under any bankruptcy, reorganization, arrangement, insolvency,

42

--------------------------------------------------------------------------------



readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or hereafter in effect; or

        (y)   Any such petition or application shall be filed or any such
proceeding shall be commenced against the Company or any of its Subsidiaries and
the Company or such Subsidiary by any act or omission shall indicate approval
thereof, consent thereto or acquiescence therein which shall not have been
dismissed within 60 days, or an order shall be entered appointing a trustee,
custodian, receiver or liquidator of all or any substantial part of the assets
of the Company or any of its Subsidiaries or granting relief to the Company or
any of its Subsidiaries or approving the petition in any such proceeding, and
such order shall remain in effect for more than sixty (60) days; or

        (z)   The Company or any of its Subsidiaries shall admit in writing its
inability to pay its debts as they become due or fail generally to pay its debts
as they become due or suffer any writ of attachment or execution or any similar
process to be issued or levied against it or any substantial part of its
Property which is not released, stayed, bonded or vacated within thirty
(30) days after its issue or levy.

        Section 7.2    Remedies Cumulative.    No remedy, right or power
conferred upon the Agent or any Lender is intended to be exclusive of any other
remedy, right or power given hereunder or now or hereafter existing at law, in
equity, or otherwise, and all such remedies, rights and powers shall be
cumulative.

ARTICLE VIII—THE AGENT

        Section 8.1    Authorization and Action.    (a) Each Lender hereby
irrevocably appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement and
the other Loan Documents as are delegated to the Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the obligations of
the Company or any Guarantor), no Agent shall be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lenders, and all holders of Notes, and the Agent agrees to
request from the Company any information that is reasonably requested by any
Lender; provided, however, that no Agent shall be required to take any action
that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law.

        (b)   The Agent and/or the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.

        (c)   Each of the Lenders hereby appoints and authorizes the Collateral
Agent to take such action as collateral agent on its behalf and to exercise such
powers under the Security Agreement A and Security Agreement B as are
specifically delegated to the Collateral Agent by the terms of such Loan
Documents, together with such other powers as are reasonably incidental thereto.

        Section 8.2    Agents' Reliance, Etc.    Neither the Agent nor the
Collateral Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Agent: (a) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to

43

--------------------------------------------------------------------------------



be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (c) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (d) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (e) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties.

        Section 8.3    Royal Bank and Affiliates.    With respect to its
Commitments, the Loan made by it and any Note issued to it, Royal Bank shall
have the same rights and powers under the Loan Documents as any other Lender and
may exercise the same as though each were not an Agent; and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated, include Royal Bank in its
individual capacity. Royal Bank and its affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from, act as a counterparty to any Hedging Agreements and generally
engage in any kind of business with, any Loan Party, any of its Subsidiaries and
any Person that may do business with or own securities of any Loan Party or any
such Subsidiary, all as if Royal Bank were not the Agent and without any duty to
account therefor to the Lenders. No Agent shall have any duty to disclose any
information obtained or received by it or any of its Affiliates relating to any
Loan Party or any of its Subsidiaries to the extent such information was
obtained or received in any capacity other than as the Agent.

        Section 8.4    Lender Credit Decision.    Each Lender acknowledges that
it has, independently and without reliance upon the Agent or any other Lender
and based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

        Section 8.5    Indemnification.    Each Lender severally agrees to
indemnify the Agent (to the extent not promptly reimbursed by the Company) from
and against such Lender's ratable share (determined as provided below) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any action taken or
omitted by the Agent under the Loan Documents (collectively, the "Indemnified
Costs"); provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Agent's gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Company under Section 9.8, to the extent that the Agent
is not promptly reimbursed for such costs and expenses by the Company. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.5 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.

44

--------------------------------------------------------------------------------




For purposes of this Section 8.5, each Lender's ratable share of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Loans outstanding at such time and owing to such Lender
and (ii) the aggregate Unused Commitments at such time. The failure of any
Lender to reimburse the Agent promptly upon demand for its ratable share of any
amount required to be paid by the Lenders to the Agent as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse the Agent
for its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent for such other Lender's
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender hereunder, the agreement and obligations of each Lender
contained in this Section 8.6 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents.

        Section 8.6    Successor Agents.    The Agent may resign at any time by
giving written notice thereof to the Lenders and the Company. Upon any such
resignation, the Lenders (in consultation with the Company) shall have the right
to appoint a successor Agent. If no successor Agent shall have been so appointed
by the Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent's giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents. If
within 30 days after written notice is given of the retiring Agent's resignation
under this Section 8.6 no successor Agent shall have been appointed and shall
have accepted such appointment, then on such 30th day (a) the retiring Agent's
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Lenders shall thereafter perform all duties of the retiring Agent
under the Loan Documents until such time, if any, as the Lenders appoint a
successor Agent as provided above. After any retiring Agent's resignation or
removal hereunder as Agent as to the Facility shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

        Section 8.7    Other Agents; Arrangers and Managers.    None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a "syndication agent," "documentation agent," "bookrunner," or
"lead arranger" shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than to the extent expressly
set forth herein and, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

ARTICLE IX—MISCELLANEOUS

        Section 9.1    No Waiver.    No waiver of any Default shall be deemed to
be a waiver of any other Default. No failure to exercise and no delay on the
part of the Agent or any Lender in exercising any right or power under any Loan
Document or at law or in equity shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or the abandonment or
discontinuance of steps to enforce any such right or power, preclude any further
or other exercise thereof or the exercise of any other right or power. No course
of dealing between the Company and the Agent or any Lender shall operate as a
waiver of any right or power of the Agent or any Lender. No amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document nor any

45

--------------------------------------------------------------------------------



consent to any departure therefrom shall be effective unless the same is in
writing and signed by the Person against whom it is sought to be enforced, and
then it shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Company or any other Person shall
entitle the Company or any other Person to any other or further notice or demand
in similar or other circumstances.

        Section 9.2    Notices.    

        (a)   All notices and other communications provided for hereunder shall
be either (x) in writing (including facsimile or electronic communication) and
mailed, faxed or delivered or (y) as and to the extent set forth in
Section 9.2(b) and in the proviso to this Section 9.2(a), in an electronic
medium and delivered as set forth in Section 9.2(b), if to any Loan Party, to
the Company at its address at 550 Bowie Street, Austin, Texas 78703, Attention:
Glenda Chamberlain, Chief Financial Officer, and Faxed to: 512 482 7205, with
copy to the General Counsel's Office at the same address and faxed to: 512 482
7217; if to any initial Lender party to this Agreement on date hereof, at the
address specified for such Lender on Schedule 2.1(a) hereto; if to any other
Lender, at the address specified in the Assignment and Acceptance pursuant to
which it became a Lender; if to the Agent, at its address at 200 Bay Street,
12th Floor, South Tower, Royal Bank Plaza, Toronto, Ontario M5J 2W7, Attention:
Manager, Agency, Fax: 416-842-4023; or, as to any Party, at such other address
as shall be designated by such party in a written notice to the other parties;
provided, however, that materials and information described in Section 9.2(b)
shall be delivered to the Agent in accordance with the provisions thereof or as
otherwise specified to the Company by the Agent. Except as otherwise provided
herein, all notices, consents, certificates, waivers, documents and other
communications required or permitted to be delivered to any party under the
terms of any Loan Document (a) must be in writing, (b) must be personally
delivered, transmitted by a recognized courier service or transmitted by
facsimile, and (c) must be directed to such party at its address or facsimile
number set forth above or on Schedule 2.1(a) hereto. Except as provided in
subsection (b) below, all notices will be deemed to have been duly given and
received on the date of delivery if delivered personally, three (3) days after
delivery to the courier if transmitted by courier, or the date of transmission
during normal business hours with confirmation if transmitted by facsimile,
whichever occurs first, except that notices and communications to the Agent or
the Collateral Agent pursuant to Article II, III or VII shall not be effective
until received by such Agent. Any party may change its address or facsimile
number for purposes hereof by notice to all other parties. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes shall be effective as
delivery of an original executed counterpart thereof.

        (b)   The Company hereby agrees that it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to the Loan Documents, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing (including any election of an interest rate or LIBOR
Interest Period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
(iv) comprises original executed counterparts, original governmental
certificates, in each case, required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing thereunder
(all such non-excluded communications being referred to herein collectively as
"Communications"), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Agent to an electronic mail
address specified by the Agent to the Company. In addition, the Company agrees
to continue to provide the Communications to the Agent in the manner specified
in the Loan Documents but only to the extent requested by the

46

--------------------------------------------------------------------------------



Agent. The Company further agrees that the Agent may make the Communications
available to the Lenders by posting the Communications on IntraLinks or a
substantially similar electronic transmission system (the "Platform"); provided
that, unless otherwise indicated by the Company, all such information so made
available to the Lender Parties shall be treated by the Agent as confidential
information.

        (c)   THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, "AGENT
PARTIES") HAVE ANY LIABILITY TO THE COMPANY, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE COMPANY'S OR THE
AGENT'S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF THE AGENT OR THE COLLATERAL AGENT PARTY IS FOUND IN A
FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

        (d)   The Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to the Agent for purposes of the Loan Documents. Each
Lender agrees that notice to it (as provided in the next sentence) specifying
that the Communications have been posted to the Platform shall constitute
effective delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Agent in writing (including by
electronic communication) from time to time of such Lender's e-mail address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

        Section 9.3    Jurisdiction; Governing Law; Etc.    

        (a)   Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the fullest extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this

47

--------------------------------------------------------------------------------



Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

        (b)   EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

        (c)   THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        (d)   EACH OF THE COMPANY, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS, THE LOANS OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

        Section 9.4    Survival; Parties Bound.    All representations,
warranties, covenants and agreements made by or on behalf of the Company in
connection herewith shall survive the execution and delivery of the Loan
Documents, shall not be affected by any investigation made by any Person, and
shall bind the Company and its successors, trustees, receivers and assigns and
inure to the benefit of the successors and assigns of the Agent and the Lenders,
provided that the undertaking of the Lenders hereunder to make Loans to the
Company shall not inure to the benefit of any successor or assign of the
Company. The term of this Agreement shall be until the final maturity of each
Note and the payment of all amounts due under the Loan Documents.

        Section 9.5    Counterparts.    This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed signature page of this Agreement by facsimile transmission or
electronic transmission (i.e., a "pdf" or "tif") shall be effective as delivery
of an original executed counterpart of this Agreement.

        Section 9.6    Survival.    The obligations of the Company under
Sections 2.15(d), 2.6, 2.10(b), 2.10(d), 9.8, 9.9, 9.16 and 9.17 hereof shall
survive the repayment of the Loans and the termination of the Commitments.

        Section 9.7    Captions.    The headings and captions appearing in the
Loan Documents have been included solely for convenience and shall not be
considered in construing the Loan Documents.

        Section 9.8    Expenses, Etc.    Whether or not any Loan is ever made,
the Company shall pay or reimburse on demand each of the Lenders and the Agent
for paying: (a) the reasonable fees and expenses of Shearman & Sterling LLP,
counsel to the Agent or any other legal counsel engaged by the Agent, in
connection with (i) the preparation, execution and delivery of this Agreement
(including the exhibits and schedules hereto) and the Loan Documents and the
making of the Loans hereunder and (ii) any modification, supplement or waiver of
any of the terms of this Agreement or any other Loan Document made as a result
of any request by the Company; (b) all reasonable costs and expenses (including
reasonable attorneys' fees) of the Lenders and the Agent in connection with the

48

--------------------------------------------------------------------------------




enforcement of this Agreement or any other Loan Document; (c) all transfer,
stamp, documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority after the effective date hereof in respect of
this Agreement or any other Loan Document or any other document referred to
herein or therein; (d) all costs, expenses, taxes, assessments and other charges
incurred after the effective date hereof in connection with any filing,
registration, recording or perfection of any security interest contemplated by
Section 5.10 of this Agreement; and (e) expenses of mutually agreed due
diligence and syndication.

        Section 9.9    Indemnification.    The Company shall indemnify the
Agent, the Lenders and each Affiliate thereof and their respective directors,
officers, employees, counsel and agents from, and hold each of them harmless
against, any and all losses, liabilities (including Environmental Liabilities),
claims (including Environmental Claims) or damages to which any of them may
become subject, insofar as such losses, liabilities, claims or damages arise out
of or result from any (a) actual or proposed use by the Company of the proceeds
of any extension of credit by any Lender hereunder, (b) breach by the Company of
this Agreement or any other Loan Document, (c) violation by the Company or any
of its Subsidiaries of any law, rule, regulation or order including any
Requirements of Environmental Law, (d) Liens or security interests granted on
any Property pursuant to or under the Loan Documents, to the extent resulting
from any Hazardous Substance, petroleum, petroleum product or petroleum waste
located in, on or under any such property, (e) ownership by the Lenders or the
Agent of any Property following foreclosure under the Loan Documents, to the
extent such losses, liabilities, claims or damages arise out of or result from
any Hazardous Substance, petroleum, petroleum product or petroleum waste located
in, on or under such Property, including losses, liabilities, claims or damages
which are imposed upon Persons under laws relating to or regulating Hazardous
Substances, petroleum, petroleum products or petroleum wastes solely by virtue
of ownership, (f) any Lender or the Agent being deemed an operator of any such
Property by a court or other regulatory or administrative agency or tribunal or
other third party, to the extent such losses, liabilities, claims or damages
arise out of or result from any Hazardous Substance, petroleum, petroleum
product or petroleum waste located in on or under such Property, (g) the making
of the extensions of credit hereunder and the consummation of any of the
transactions contemplated in the Loan Documents or (h) investigation, litigation
or other proceeding (including any threatened investigation or proceeding)
relating to any of the foregoing, and the Company shall reimburse the Agent and
each Lender, and each Affiliate thereof and their respective directors,
officers, employees, counsel and agents, upon demand for any expenses (including
legal fees) incurred in connection with any such investigation or proceeding,
AND WHETHER ANY SUCH LOSS, LIABILITY, CLAIM OR DAMAGE RESULTS FROM THE
NEGLIGENCE OF ANY SUCH INDEMNIFIED PERSON; but excluding any such losses,
liabilities, claims, damages or expenses incurred by a Person or any Affiliate
thereof or their respective directors, officers, employees, counsel or agents by
reason of the gross negligence or willful misconduct of such Person, affiliate,
director, officer, employee or agent. Promptly after receipt by an indemnified
person of notice of any claim or the commencement of any action, such
indemnified person shall, if any claim in respect thereof is to be made against
the Company under this Section 9.10, notify the Company in writing of the claim
or the commencement of that action. The Company shall not be liable for any
settlement of any such claim or action involving the payment of monetary damages
effected without its written consent not to be unreasonably withheld. If any
such claim or action shall be brought against an indemnified person and it shall
notify the Company thereof, the Company shall be entitled to participate in the
joint defense thereof.

49

--------------------------------------------------------------------------------



        Section 9.10    Amendments, Etc.    No amendment or waiver of any
provision of this Agreement, the Notes or any other Loan Document (except for
the Credit Facility Hedging Agreements), nor any consent to any departure by the
Company therefrom, shall in any event be effective unless the same shall be
agreed or consented to by the Required Lenders and the Company, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment, waiver or consent
shall, unless in writing and signed by each Lender, do any of the following:
(a) increase any Commitment of any of the Lenders or subject the Agent or any of
the Lenders to any additional obligations; (b) reduce the principal of, or
interest on, any Loan, or any fee hereunder; (c) waive or postpone any scheduled
date fixed for any payment of principal of, or interest on, any Loan, or any fee
or other sum to be paid hereunder; (d) change the percentage of any of the
Commitments or of the aggregate unpaid principal amount of any of the Loans, or
the number of Lenders, which shall be required for the Lenders or any of them to
take any action under this Agreement; (e) change any provision contained in
Sections 2.4, 2.7, 9.8 or 9.9 hereof or this Section 9.10 or Sections 9.15 or
9.18 hereof; (f) release all or any substantial part of the security for the
obligations of the Company under this Agreement, any Application or any Note;
(g) release any Guarantor from any Guaranty (except for Guarantors sold by the
Company or any of its Subsidiaries pursuant to the terms of Section 6.4(y)
hereof); (h) change the definition of "Required Lenders" contained herein;
(i) modify the requirement of unanimous written approval by the Lenders of any
unilateral reduction by the Lenders of the Aggregate Commitment as provided for
in Section 2.2; or (j) waive or postpone any prepayment required by Section 2.3
hereof. Anything in this Section 9.10 to the contrary, no amendment, waiver or
consent shall be made with respect to Section 8 without the consent of the
Agent.

        Section 9.11    Successors and Assigns.    

        (a)   This Agreement shall be binding upon and inure to the benefit of
the Company, the Agent and the Lenders and their respective successors and
assigns. The Company may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of all of the Lenders.

        (b)   Each Lender may sell participations to any Person in all or part
of any Loan, or all or part of its Notes or Commitments, to another bank or
other entity, in which event, without limiting the foregoing, the provisions of
Sections 2.12, 9.09, 9.15 and 9.16 shall inure to the benefit of each purchaser
of a participation and the pro rata treatment of payments, as described in
Section 2.9, shall be determined as if such Lender had not sold such
participation. In the event any Lender shall sell any participation, (i) the
Company, the Agent and the other Lenders shall continue to deal solely and
directly with such selling Lender in connection with such selling Lender's
rights and obligations under the Loan Documents (including the Note held by such
selling Lender), (ii) such Lender shall retain the sole right and responsibility
to enforce the obligations of the Company relating to the Loans, including the
right to approve any amendment, modification or waiver of any provision of this
Agreement other than (and then only if expressly permitted by the applicable
participation agreement) amendments, modifications or waivers with respect to
(A) any fees payable hereunder to the Lenders and (B) the amount of principal or
the rate of interest payable on, or the dates fixed for the scheduled repayment
of principal of, the Loans and other sums to be paid to the Lenders hereunder,
and (iii) the Company agrees, to the fullest extent it may effectively do so
under applicable law, that any participant of a Lender may exercise all rights
of set-off, bankers' lien, counterclaim or similar rights with respect to such
participation as fully as if such participant were a direct holder of Loans if
such Lender has previously given notice of such participation to the Company and
such participant agrees to be bound by Section 2.12 as if it were a Lender.

        (c)   Each Lender may assign to one or more Lenders or Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the same portion of
the related Loan at the time owing to it) (a "Ratable Assignment"); provided,
however, that, (i) the aggregate amount of the Commitment and Loan of the
assigning Lender subject

50

--------------------------------------------------------------------------------




to each such assignment (determined as of the date the Assignment and Acceptance
(as defined below) with respect to such assignment is delivered to the Agent)
shall in no event be less than $5,000,000 (unless all of the assigning Lender's
Commitment and Loan is being assigned); and (ii) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance and
recording in its records, an Assignment and Acceptance in the form of Exhibit F
attached hereto (each an "Assignment and Acceptance") with blanks appropriately
completed, together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500 (for which the Company shall have no
liability, and provided that only one such fee shall be required in the case of
simultaneous assignments to related entities). Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least five Business
Days after the execution thereof, unless a shorter period of time may be agreed
to by the Agent in its sole and absolute discretion, (A) the assignee thereunder
shall be a party hereto and, to the extent provided in such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (B) the
Lender thereunder shall, to the extent provided in such assignment, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

        (d)   By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, such Lender
assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant thereto; (ii) such assignor
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any of its Subsidiaries or
the performance or observance by the Company of any of its obligations
hereunder; (iii) such assignee confirms that it has received a copy of this
Agreement and the other Loan Documents, together with copies of the financial
statements of the Company previously delivered in accordance herewith and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Agent, such
assignor Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents; (v) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vi) such assignee agrees that it will perform in
accordance with their terms all obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.

        (e)   The Agent shall maintain at its office a copy of each Assignment
and Acceptance delivered to it and a record of the names and addresses of the
Lenders and the Commitments of, and principal amount of the Loans owing to each
Lender from time to time (the "Register"). The entries in the register shall be
conclusive, in the absence of manifest error, and the Company, the Agent and the
Lenders may treat each person the name of which is recorded therein as a Lender
hereunder for all purposes of the Loan Documents. Such records shall be
available for inspection by the Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

        (f)    Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and the assignee thereunder together with the Note, if any,
subject to such assignment, the written consent to such assignment and the fee
payable in respect thereto, the Agent shall, if such Assignment and

51

--------------------------------------------------------------------------------




Acceptance has been completed with blanks appropriately filled, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Company and the Lenders.
Contemporaneously with the receipt by the Company of such Assignment and
Acceptance, the Company, at its own expense, shall execute and deliver to the
Agent in exchange for the surrendered Note a new Note payable to the order of
such assignee in an amount equal to the Commitment and Loan assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Commitment and Loan hereunder, a new Note to the order of the
assigning Lender in an amount equal to the Commitment and Loan retained by it
hereunder. Such new Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the surrendered Note. Thereafter, such surrendered
Note shall be marked canceled and returned to the Company.

        (g)   Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.11, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Company furnished to such Lender by or on behalf of
the Company.

        (h)   Each Lender agrees that, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.11, the Company will not be responsible for the accuracy and
completeness of any written materials furnished by such Lender to any actual or
prospective assignee or participant, other than copies of (i) documents
furnished to such Lender pursuant to clause (a), (b), (c) or (d) of Section 5.2
hereof, and (ii) any other documents which are prepared by the Company for use
in such connection and which contain a statement to such effect.

        (i)    Notwithstanding anything herein to the contrary, each Lender may
pledge and assign all or any portion of its rights and interests under the Loan
Documents to any Federal Reserve Bank.

        (j)    Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Agent and the Company (an "SPC") the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, however, that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of an Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Each party hereto hereby agrees that (i) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, (ii) no SPC shall be entitled to the benefits of
Sections 2.10 and 9.15 (or any other increased costs protection provision) and
(iii) the Granting Lender shall for all purposes, including, without limitation,
the approval of any amendment or waiver of any provision of any Loan Document,
remain the Lender of record hereunder. In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior Debt of any
SPC, it will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Agreement, any SPC
may (i) with notice to, but without prior consent of, the Company and the Agent,
assign all or any portion of its interest in any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC. This
subsection (j) may not be amended without the

52

--------------------------------------------------------------------------------




prior written consent of each Granting Lender, all or any part of whose Loans
are being funded by the SPC at the time of such amendment.

        Section 9.12    Release of Collateral.    Upon the sale, lease, transfer
or other disposition of any item of Collateral or Additional Collateral of any
Loan Party (including, without limitation, as a result of the sale, in
accordance with the terms of the Loan Documents, of the Loan Party that owns
such Collateral or Additional Collateral) in accordance with the terms of the
Loan Documents, the Collateral Agent will, at the Borrower's expense, execute
and deliver to such Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral or Additional
Collateral from the assignment and security interest granted under the Security
Agreements A or B, as applicable in accordance with the terms of the Loan
Documents.

        Section 9.13    Entire Agreement.    This Agreement embodies the entire
agreement and understanding among the Company, the Agent and the Lenders
relating to the subject matter hereof and supersedes all prior proposals,
agreements and understandings relating to the subject matter hereof. The Company
certifies that it is relying on no representation, warranty, covenant or
agreement except for those set forth in this Agreement and the other Loan
Documents of even date herewith.

        Section 9.14    Severability.    If any provision of any Loan Documents
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality and enforceability of the remaining provisions shall
not be affected or impaired thereby.

        Section 9.15    Disclosures.    Every reference in the Loan Documents to
disclosures of the Company to the Agent and the Lenders in writing, to the
extent that such references refer to disclosures at or prior to the execution of
this Agreement, shall be deemed strictly to refer only to written disclosures
delivered to the Agent and the Lenders in an orderly manner concurrently with
the execution hereof.

        Section 9.16    Capital Adequacy.    

        (a)   If after the date of this Agreement, any Lender shall have
determined that the adoption or effectiveness (regardless of whether previously
announced) of any applicable Legal Requirement or treaty regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, has or would have
the effect of increasing the cost of, or reducing the rate of return on the
capital of such Lender (or any holding company of which such Lender is a part)
as a consequence of its obligations hereunder or under any Note to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance by an amount deemed by such Lender to be
material, then from time to time, upon written demand to the Company by such
Lender (with a copy to the Agent), the Company shall pay to such Lender, but
only with respect to periods arising after such demand by such Lender and
applicable periods prior to such demand by such Lender if such adoption, change
or compliance is retroactive in application, such additional amount or amounts
as will compensate such Lender or holding company for such reduction.

        (b)   The certificate of any Lender setting forth such amount or amounts
as shall be necessary to compensate such Lender or its holding company as
specified in Subsection 9.15(a) above (and setting forth the calculation thereof
in reasonable detail) shall be delivered as soon as practicable to the Company
and shall be conclusive and binding, absent manifest error. The Company shall
pay such Lender the amount shown as due on any such certificate within five days
after such Lender delivers such certificate. In preparing such certificate, such
Lender may employ such assumptions and allocations of costs and expenses as it
shall in good faith deem reasonable and may use any reasonable averaging and
attribution method.

53

--------------------------------------------------------------------------------




        Section 9.17    Withholding Tax.    

        (a)   As used in this Section 9.17, the following terms shall have the
following meanings:

            i.  "Indemnifiable Tax" means any Tax, but excluding, in any case,
any Tax that (a) would not be imposed in respect of a payment to a Lender under
this Agreement, under the Notes held by such Lender or under any of the other
Loan Documents except for a present or former connection between the
jurisdiction of the Governmental Authority imposing such Tax and such holder (or
a shareholder or other Person with an interest in such holder), including a
connection arising from such holder's (or shareholder of such holder or such
other Person) being or having been a citizen or resident of such jurisdiction,
or being or having been organized, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such holder having executed, delivered, performed its obligations or
received a payment under, or enforced, this Agreement, the Notes or any other
Loan Documents, or (b) is imposed under United States federal income tax law.

           ii.  "Tax" means any present or future tax, levy, impost, duty,
charge, assessment or fee of any nature (including interest thereon and
penalties and additions thereto) that is imposed by any Governmental Authority
in respect of a payment to a Lender under this Agreement or under any of the
other Loan Documents.

        (b)   If the Company is required by any applicable Legal Requirement to
make any deduction or withholding for or on account of any Tax from any payment
to be made by it under this Agreement in respect of the Loans or under any other
Loan Documents, then the Company shall (i) promptly notify the applicable Lender
hereunder that is entitled to such payment of such requirement to so deduct or
withhold such Tax, (ii) pay to the relevant authorities the full amount required
to be so deducted or withheld, (iii) promptly forward to such Lender an official
receipt (or certified copies thereof), or other documentation reasonably
acceptable to such Lender, evidencing such payment to such Governmental
Authorities and (iv) if such Tax is an Indemnifiable Tax, pay, to the extent
permitted by law, to such holder, in addition to whatever net amount of such
payment is paid to such Lender, such additional amount as is necessary to ensure
that the total amount actually received by such Lender (free and clear of
Indemnifiable Tax) will equal the full amount of the payment such Lender would
have received had no such deduction or withholding been required. If the Company
pays any additional amount to a Lender pursuant to the preceding sentence and
such Lender shall receive a refund of an Indemnifiable Tax with respect to
which, in the good faith opinion of such Lender, such payment was made, such
Lender shall pay to the Company the amount of such refund promptly upon receipt
thereof.

        (c)   In the event that any Governmental Authority notifies the Company
that it has improperly failed to withhold or deduct any Tax from a payment
received by any Lender under this Agreement, the Company shall timely and fully
pay such Tax to such Governmental Authority and such Lender shall, upon receipt
of written notice of such payment, immediately pay to the Company, an amount
necessary in order that the amount of such payment to the Company after payment
of all Taxes with respect to such payment, shall equal the amount that the
Company paid to such Governmental Authority pursuant to this clause (c).

        (d)   Each Lender shall, upon request by the Company, take requested
measures to mitigate the amount of Indemnifiable Tax required to be deducted or
withheld from any payment made by the Company under this Agreement or under any
other Loan Documents if such measures can, in the sole and absolute opinion of
such Lender, be taken without such Lender suffering any economic, legal,
regulatory or other disadvantage (provided, however, that no such Lender shall
be required to designate a funding office that is not located in the United
States of America).

54

--------------------------------------------------------------------------------




        Section 9.18    Waiver of Claims.    The Company hereby waives and
releases the Agent and all Lenders from any and all claims or causes of action
which the Company may own, hold or claim in respect of any of them as of the
date hereof.

        Section 9.19    Right of Setoff.    Upon the occurrence and during the
continuance of any Event of Default, the Lenders each are hereby authorized at
any time and from time to time, without notice to the Company or any of the
Guarantors (any such notice being expressly waived by the Company and by the
Guarantors by their execution of a Guaranty or a Joinder Agreement), to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final, whether or not such setoff results in any loss of interest or other
penalty, and including without limitation all certificates of deposit) at any
time held, and any other funds or property at any time held, and other
Indebtedness at any time owing by such Lender to or for the credit or the
account of the Company or any such Guarantor against any and all of the
Indebtedness arising in connection with this Agreement irrespective of whether
or not such Lender will have made any demand under this Agreement, the Notes or
any other Loan Document. Each of the Company and the Guarantors (by their
execution of a Guaranty or a Joinder Agreement) also hereby grants to each of
the Lenders a security interest in and hereby transfers, assigns, sets over, and
conveys to each of the Lenders, as security for payment of all Loans, all such
deposits, funds or property of the Company or any such Guarantor or Indebtedness
of any Lender to the Company or any such Guarantor. Should the right of any
Lender to realize funds in any manner set forth hereinabove be challenged and
any application of such funds be reversed, whether by court order or otherwise,
the Lenders shall make restitution or refund to the Company pro rata in
accordance with their respective Commitment Percentages. Each Lender agrees to
promptly notify the Company and the Agent after any such setoff and application,
provided that the failure to give such notice will not affect the validity of
such setoff and application. The rights of the Agent and the Lenders under this
Section are in addition to other rights and remedies (including without
limitation other rights of setoff) which the Agent or the Lenders may have. This
Section is subject to the terms and provisions of Section 2.12 hereof.

        Section 9.20    USA PATRIOT Act.    Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act") hereby notifies the Company that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender to
identify the Company in accordance with the Act, and such notice is sufficient
as to each such Lender. The Company shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Agent or any Lender in
order to assist the Agent and the Lenders in maintaining compliance with the
Act.

        Section 9.21    Non-Consenting Lenders; Other Lenders.    If at any
time, any Lender becomes a Non-Consenting Lender or makes a demand for increased
costs or a withholding tax gross-up under Section 2.10 or Section 9.17, then the
Company may, at its sole cost and expense, on five Business Days' prior written
notice to the Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 9.11 all
of its rights and obligations under this Agreement to one or more Eligible
Assignees; provided that neither the Agent nor any Lender shall have any
obligation to the Company to find a replacement Lender or other such Person;
provided, further, that such Non-Consenting Lender or other Lender shall be
entitled to receive the full outstanding principal amount of Loans so assigned,
together with accrued interest and fees payable in respect of such Loans as of
the date of such assignment and any other costs payable to such Lender under
this Agreement.

        Section 9.22    Confidentiality.    Neither the Agent nor any Lender
shall disclose any Confidential Information to any Person without the prior
written consent of the Company, other than (a) to such Agent's or such Lender's
Affiliates and their officers, directors, employees, agents and advisors and to

55

--------------------------------------------------------------------------------




actual or prospective Eligible Assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process, provided that to the extent practicable and permitted by applicable
law, the party requested to disclose any information will provide prompt written
notice of such request to the Company, will allow the Company a reasonable
opportunity to seek appropriate protective measures prior to disclosure (at the
Company's sole cost and expense), (c) as requested or required by any state,
federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any similar organization or quasi-regulatory
authority) regulating such Lender, (d) to any rating agency when required by it,
provided that, prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any Confidential Information relating to the
Loan Parties received by it from such Lender, (e) to the extent reasonably
necessary after consultation with counsel, in connection with any litigation or
proceeding to which the Agent or such Lender or any of its Affiliates may be a
party, provided that, to the extent reasonably practicable, the party requested
to disclose any such information will provide prompt written notice of such
request to the Company and will allow the Company a reasonable opportunity to
seek appropriate protective measures prior to such disclosure) or (f) in
connection with the exercise of any right or remedy under this Agreement or any
other Loan Document.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

56

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

    WHOLE FOODS MARKET, INC., as the Company
 
 
By:
    

--------------------------------------------------------------------------------

Name:
Title:
 
 
ROYAL BANK OF CANADA, as the Agent
 
 
By:
    

--------------------------------------------------------------------------------

Name:
Title:
 
 
ROYAL BANK OF CANADA, as Lender
 
 
By:
    

--------------------------------------------------------------------------------

Name:
Title:
 
 
JPMORGAN CHASE BANK, N.A., as Lender
 
 
By:
    

--------------------------------------------------------------------------------

Name:
Title:

57

--------------------------------------------------------------------------------





QuickLinks


$700 MILLION TERM LOAN AGREEMENT
TABLE OF CONTENTS
ARTICLE III—CONDITIONS
ARTICLE IV—REPRESENTATIONS AND WARRANTIES
ARTICLE V—AFFIRMATIVE COVENANTS
ARTICLE VI—NEGATIVE COVENANTS
